Exhibit 10.2

 

NATIONAL BEEF PACKING COMPANY, LLC

THIRD AMENDED AND RESTATED

LIMITED LIABILITY COMPANY AGREEMENT

DATED AS OF JUNE 5, 2018



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

1.

 

DEFINITIONS

     2  

2.

 

FORMATION AND PURPOSE

     11    

2.1

 

Conversion; Formation

     11    

2.2

 

Name

     11    

2.3

 

Registered Office/Agent

     11    

2.4

 

Term

     12    

2.5

 

Purpose

     12    

2.6

 

Powers

     12    

2.7

 

Certificates

     13    

2.8

 

Principal Office

     13    

2.9

 

No State-Law Partnership

     13  

3.

 

MEMBERSHIP, CAPITAL CONTRIBUTIONS AND UNITS

     13    

3.1

 

Members

     13    

3.2

 

Member Interests and Units

     13    

3.3

 

Additional Members and Units

     14    

3.4

 

Capital Contributions

     14    

3.5

 

Termination of Governance Rights

     14    

3.6

 

Additional Issuances of Units

     14  

4.

 

CAPITAL ACCOUNTS

     15    

4.1

 

Allocations

     15    

4.2

 

Capital Accounts

     15    

4.3

 

Revaluations of Assets and Capital Account Adjustments

     16    

4.4

 

Additional Capital Account Adjustments

     16    

4.5

 

Additional Capital Account Provisions

     17  

5.

 

DISTRIBUTIONS AND ALLOCATIONS OF PROFIT AND LOSS

     17    

5.1

 

Board of Managers Determination; Annual Distribution

     17    

5.2

 

Distributions

     17    

5.3

 

No Violation

     18    

5.4

 

Withholdings

     18    

5.5

 

Property Distributions and Installment Sales

     20    

5.6

 

Net Profit or Net Loss

     20  

 

i



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

  5.7   Regulatory Allocations      21     5.8   Tax Allocations      21     5.9
  Imputed Tax Underpayment      23  

6.

  STATUS, RIGHTS AND POWERS OF MEMBERS AND CERTAIN MEMBER AGREEMENTS      23    
6.1   Limited Liability      23     6.2   Return of Distributions of Capital   
  23     6.3   No Management or Control      23     6.4   Specific Limitations
     24     6.5   Member Voting      24     6.6   Required Consents;
Modification of Unit Terms      24     6.7   Restrictions on Member Competition
     24     6.8   Agreement for NBPCo to Negotiate Certain Requirements
Contracts in Good Faith      27     6.9   Agreement Regarding NBPCo Waiver of
Right of Set-off      27     6.10   Contracts with Managers or their Affiliates
     27     6.11   Member Compensation; Expenses; Loans      27  

7.

  DESIGNATION, RIGHTS, AUTHORITIES, POWERS, RESPONSIBILITIES AND DUTIES OF THE
BOARD OF MANAGERS      28     7.1   Board of Managers      28     7.2   Managers
     28     7.3   Number and Designation Rights      29     7.4   Voting and Act
of the Board of Managers; Actions Requiring Jefferies Consent; Action without a
Meeting      30     7.5   Tenure      30     7.6   Resignation      30     7.7  
Removal      30     7.8   Vacancies      31     7.9   Meetings      31     7.10
  Notice      31     7.11   Waiver      31     7.12   Quorum; Attendance by
Proxy      31     7.13   Compensation      32  

 

ii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

 

7.14

 

Authority of Board of Managers

     32    

7.15

 

Reliance by Third Parties

     33  

8.

 

DESIGNATION, RIGHTS, AUTHORITIES, POWERS, RESPONSIBILITIES AND DUTIES OF
OFFICERS AND AGENTS

     33    

8.1

 

Officers, Agents

     33    

8.2

 

Election

     33    

8.3

 

Tenure

     33    

8.4

 

Chairman of the Board of Managers, Chief Executive Officer, President and Vice
President

     34    

8.5

 

Chief Financial Officer

     34    

8.6

 

Secretary and Assistant Secretaries

     34    

8.7

 

Vacancies

     34    

8.8

 

Resignation and Removal

     34    

8.9

 

Compensation

     35    

8.10

 

Certain Actions Requiring Board of Managers Consent

     35  

9.

 

BOOKS, RECORDS, ACCOUNTING AND REPORTS

     36    

9.1

 

Books and Records

     36    

9.2

 

Delivery to Member, Inspection; etc.

     37    

9.3

 

Accounting; Fiscal Year

     37    

9.4

 

Reports

     37    

9.5

 

Filings

     38    

9.6

 

Non-Disclosure

     39    

9.7

 

Restrictions on Receipt

     40  

10.

 

TAX MATTERS

     40    

10.1

 

Tax Matters Member

     40    

10.2

 

Partnership Representative

     41    

10.3

 

Tax Returns

     43    

10.4

 

Tax Elections

     43    

10.5

 

Tax Information

     44  

11.

 

TRANSFER OF INTERESTS

     44    

11.1

 

Transfer

     44    

11.2

 

Permitted Transferees

     45  

 

iii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

 

11.3

 

Transfer Requirements

     45    

11.4

 

Consent

     46    

11.5

 

Withdrawal of Member

     46    

11.6

 

Noncomplying Transfers Void

     46    

11.7

 

Amendment of Exhibit A

     46    

11.8

 

Limited Interests

     46    

11.9

 

Permitted Financing Pledge

     46    

11.10

 

Member Bankruptcy Events

     47  

12.

 

RIGHT OF FIRST OFFER; TAG-ALONG RIGHTS; LIQUIDITY OPTION

     47    

12.1

 

Right of First Offer

     47    

12.2

 

Rights of First Refusal

     48    

12.3

 

Tag-Along Rights

     49    

12.4

 

Miscellaneous

     51    

12.5

 

Liquidity Options

     53  

13.

 

DISSOLUTION OF COMPANY

     57    

13.1

 

Termination of Membership

     57    

13.2

 

Events of Dissolution

     57    

13.3

 

Liquidation

     57    

13.4

 

No Action for Dissolution

     58    

13.5

 

No Further Claim

     58  

14.

 

INDEMNIFICATION

     58    

14.1

 

General

     58    

14.2

 

Exculpation

     58    

14.3

 

Persons Entitled to Indemnity

     59    

14.4

 

Procedure Agreements

     59    

14.5

 

Duties of Board of Managers

     59    

14.6

 

Interested Transactions

     59    

14.7

 

Fiduciary and Other Duties

     59  

15.

 

REPRESENTATIONS AND COVENANTS BY THE MEMBERS

     60    

15.1

 

Investment Intent

     60    

15.2

 

Securities Regulation

     61    

15.3

 

Knowledge and Experience

     61  

 

iv



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

 

15.4

 

Economic Risk

     61    

15.5

 

Binding Agreement

     61    

15.6

 

Tax Position

     61    

15.7

 

Information

     61    

15.8

 

Licenses and Permits

     61  

16.

 

COMPANY REPRESENTATIONS

     61    

16.1

 

Duly Formed

     61    

16.2

 

Valid Issue

     62  

17.

 

AMENDMENTS TO AGREEMENT

     62    

17.1

 

Amendments

     62    

17.2

 

Corresponding Amendment of Certificate

     62    

17.3

 

Binding Effect

     62  

18.

 

GENERAL

     62    

18.1

 

Successors; Delaware Law; Etc.

     62    

18.2

 

Notices, Etc.

     63    

18.3

 

Execution of Documents

     63    

18.4

 

Consent to Jurisdiction

     64    

18.5

 

Waiver of Jury Trial

     64    

18.6

 

Specific Enforcement; Remedies; Waiver

     64    

18.7

 

Severability

     65    

18.8

 

Table of Contents, Headings

     65    

18.9

 

No Third Party Rights

     65  

 

v



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

EXHIBIT A

  

Members and Units

EXHIBIT B

  

Matters Requiring Jefferies/NBM Approval

 

 

vi



--------------------------------------------------------------------------------

NATIONAL BEEF PACKING COMPANY, LLC

THIRD AMENDED AND RESTATED LIMITED LIABILITY COMPANY

AGREEMENT

This Third Amended and Restated Limited Liability Company Agreement (this
“Agreement”) of National Beef Packing Company, LLC, a Delaware limited liability
company (the “Company”), is entered into as of June 5, 2018 (the “Effective
Date”), by and among the Company, Jefferies Financial Group Inc. (f/k/a Leucadia
National Corporation), a New York corporation (“Jefferies”), NBM US Holdings,
Inc., a Delaware corporation (“NBM”), U.S. Premium Beef, LLC, a Delaware limited
liability company (“USPB”), NBPCo Holdings, LLC, a South Dakota limited
liability company (“NBPCo”), and TMK Holdings, LLC, a Missouri limited liability
company (“New Kleinco”). Jefferies, USPB, NBPCo and New Kleinco are referred to
herein as the “Minority Members”.

RECITALS

WHEREAS, Farmland National Beef Packing Company, L.P., a Delaware limited
partnership (the “Partnership”), was organized under and in accordance with the
provisions of the Delaware Revised Uniform Limited Partnership Act (the
“Partnership Act”) by the filing of a Certificate of Limited Partnership with
the Secretary of State of the State of Delaware on March 30, 1993, which was
amended from time to time to reflect changes in the names and addresses of the
general partners, and to reflect the change of name from National Beef Packing
Company, L.P. to Farmland National Beef Packing Company, L.P., and the
Partnership was most recently governed by a Third Amended and Restated Agreement
of Limited Partnership, dated as of December 1, 1997, as amended by amendments
dated February 3, 1998, and May 3, 2000;

WHEREAS, the Partnership was converted (the “Conversion”) to the Company as the
result of a statutory conversion of the Partnership under Section 18 214 of the
Act (as defined herein) and Section 17 219 of the Partnership Act as of
August 6, 2003, and in connection with the Conversion, the Company previously
entered into Liability Company Agreement of the Company, dated as of August 6,
2003 (the “Original Agreement”);

WHEREAS, the Original Agreement was amended and restated by that certain Amended
and Restated Limited Liability Company Agreement of the Company, dated as of
December 30, 2011 (the “First Amended Agreement”);

WHEREAS, the First Amended Agreement was amended and restated by that certain
Second Amended and Restated Limited Liability Company Agreement of the Company,
dated as of December 30, 2011 (the “Second Amended Agreement”);

WHEREAS, pursuant to the Second Amended Agreement, (a) it was previously
contemplated that the Company would transfer to National Beef Pennsylvania, LLC
(“Pennsylvania LLC”) all of the Company’s tangible and intangible assets located
in the Commonwealth of Pennsylvania in exchange for 100% of the membership
interests of Pennsylvania LLC, and (b) Pennsylvania LLC was a party to the
Second Amended Agreement for purposes of certain transfer provisions contained
therein related to such contemplated transfer;



--------------------------------------------------------------------------------

WHEREAS, the contemplated transfer to Pennsylvania LLC was never consummated and
Pennsylvania LLC was subsequently dissolved pursuant to a certificate of
cancellation filed with the Secretary of State of the State of Delaware on
October 22, 2013;

WHEREAS, as contemplated by that certain Purchase and Sale Agreement, dated as
of April 9, 2018 (the “Purchase Agreement”), by and among Jefferies, NBPCo
Holdings, LLC, the Company, NBM, and the NBM Ultimate Parent (as defined below)
the Minority Members have, immediately prior to the execution hereof,
transferred 5,448.40 Units of the Company to NBM;

WHEREAS, in connection with the transactions contemplated by the Purchase
Agreement, the Company and the Minority Members desire to amend and restate the
Second Amended Agreement as of the Effective Date to provide for, among other
things, the admission of NBM as a member of the Company, the management of the
business and affairs of the Company, the allocation of profits and losses among
the Members and the respective rights and obligations of the Members to each
other and to the Company; and

WHEREAS, as of the Effective Date, this Agreement shall amend, restate and
supersede in all respects, the Second Amended Agreement.

AGREEMENT

NOW, THEREFORE, in consideration of the foregoing and of the mutual covenants
and conditions herein contained, and for other good and valuable consideration,
the receipt and sufficiency of which hereby are acknowledged by each party
hereto, the Members agree as follows:

 

1.

DEFINITIONS

For purposes of this Agreement: (a) references to “Articles,” “Exhibits” and
“Sections” are to Articles, Exhibits and Sections of this Agreement unless
explicitly indicated otherwise, (b) references to statutes include all rules and
regulations thereunder, and all amendments and successors thereto from time to
time; and (c) the word “including” shall be construed as “including without
limitation.”

“Accredited Investor” has the meaning defined in Regulation D under Section 4(2)
of the Securities Act.

“Act” means the Delaware Limited Liability Company Act (6 Del. C. § 18 101, et
seq.).

“Adjusted Capital Account Deficit” means, with respect to any Member, the
deficit balance, if any, in such Member’s Capital Account as of the end of the
relevant Fiscal Year, after giving effect to the following adjustments:

(a)                credit to such Capital Account any amounts that such Member
is deemed to be obligated to restore pursuant to the penultimate sentence of
each of Regulations Sections 1.704-2(i)(5) and 1.704-2(g)(1); and

(b)                debit to such Capital Account the items described in
Regulations Sections 1.704-1(b)(2)(ii)(d)(4), (5) and (6).

 

2



--------------------------------------------------------------------------------

The foregoing definition of Adjusted Capital Account Deficit is intended to
comply with the provisions of Regulations Section 1.704-1(b)(2)(ii)(d) and shall
be interpreted and applied by the Board of Managers consistently therewith.

“Adjustment Year” means: (a) in the case of an adjustment pursuant to the
decision of a court, the Company’s taxable year in which the decision becomes
final, (b) in the case of an administrative adjustment request, the Company’s
taxable year in which the administrative adjustment is made or (c) in any other
case, the Company’s taxable year in which the notice of final partnership
adjustment is mailed.

“Affiliate” means with respect to any specified Person, any Person that directly
or through one or more intermediaries Controls or is Controlled by or is under
common Control with the specified Person.

“Agreement” is defined in the preamble hereto.

“Aggregate Units” means, as to each Member on the Effective Date of this
Agreement, the number of Units held by such Member on the Effective Date of this
Agreement, together with any additional Units subsequently acquired by such
Member.

“Annual Trigger” is defined in Section 12.5.1(b)(i).

“Asset Value” of any property of the Company means its adjusted basis for
federal income tax purposes unless:

(a)        the property was accepted by the Company as a contribution to capital
at a value different from its adjusted basis, in which event the initial Asset
Value for such property shall mean the gross fair market value of the property
agreed to by the Company and the contributing Member; or

(b)        as a consequence of the issuance of additional Units or the
redemption of all or part of the Interest of a Member, the property of the
Company is revalued in accordance with Section 4.3.

As of any date, references to the “then prevailing Asset Value” of any property
shall mean the Asset Value last determined for such property less the
depreciation, amortization and cost recovery deductions taken into account in
computing Net Profit or Net Loss in fiscal periods subsequent to such prior
determination date.

“Assignee” is defined in Section 11.9.

“Base Tax Rate” is defined in Section 5.2.1.

“Board of Managers” means the board of managers of the Company elected and
determined in accordance with Article 7.

 

3



--------------------------------------------------------------------------------

“Business Day” means any day other than: (a) a Saturday, Sunday or federal
holiday or (b) a day on which commercial banks in New York, New York or São
Paulo, State of São Paulo, Brazil are authorized or required to be closed.

“Call Date” is defined in Section 12.5.2(b).

“Call Election Period” is defined in Section 12.5.2(b).

“Call Member(s)” is defined in Section 12.5.2(a).

“Call Notice” is defined in Section 12.5.2(a).

“Call Units” is defined in Section 12.5.2(a).

“Capital Account” is defined in Section 4.2.

“Capital Contribution” means with respect to any Member, the sum of (a) the
amount of money plus (b) the fair market value of any other property (net of
liabilities assumed or to which the property is subject) contributed to the
Company with respect to the Interest held by such Member pursuant to this
Agreement.

“Cattle Agreement Trigger” is defined in Section 12.5.1(b)(ii).

“Cattle Purchase and Sale Agreement” means the Cattle Purchase and Sale
Agreement dated as of December 30, 2011 by and among the Company and USPB.

“Certificate of Conversion” means the certificate of conversion of the
Partnership to a limited liability company, and any amendments thereto and
restatements thereof filed on behalf of the Company with the Delaware Secretary
of State pursuant to Section 18 214 of the Act.

“Certificate of Formation” means the certificate of formation of the Company,
and any amendments thereto and restatements thereof, filed on behalf of the
Company with the Delaware Secretary of State pursuant to Sections 18 214 and 18
201 of the Act.

“COC Trigger” is defined in Section 12.5.1(b)(i).

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

“Company” is defined in the preamble hereto.

“Company Minimum Gain” has the meaning ascribed to the term “partnership minimum
gain” set forth in Regulations Section 1.704-2(b)(2) and 1.704-2(d),
substituting the term “Company” for the term “partnership” as the context
requires.

“Competing Business” means, other than as set forth in Section 6.7(b)(vii), any
business or Person that is engaged, directly or indirectly, anywhere in the
world in one or more of the following businesses: cattle slaughter, beef
processing, beef packaging, including for the case ready and portioned beef
market, retail or wholesale marketing of beef, or hide tanning.

 

4



--------------------------------------------------------------------------------

“Competing Facility” means, other than as set forth in Section 6.7(b)(vii), any
cattle slaughtering facility, any beef processing or beef packaging facility,
any retail or wholesale beef marketing operation or any hide tanning facility
owned by a Competing Business anywhere in the world.

“Confidential Information” is defined in Section 9.6.1

“Control” (including the terms “Controlling”, “Controlled by” and “under common
Control with”) means the possession, direct or indirect, of the power to direct
or cause the direction of the management and policies of a Person, whether
through the ownership of voting securities, by contract, or otherwise.

“Conversion” is defined in the recitals hereto.

“Credit Documents” means (a) the First Amendment to Third Amended and Restated
Credit Agreement, dated as of March 30, 2018, by and among the Company and the
lenders and agents party thereto, amending the Third Amended and Restated Credit
Agreement, dated as of June 9, 2017, by and among the Company and the lenders
and agents party thereto, and all related documents and any refinancing thereof,
and (b) any other loan document or arrangement and any refinancing thereof.

“Distribution” means cash or property (net of liabilities assumed or to which
the property is subject) distributed to a Member in respect of the Member’s
Interest.

“Effective Date” is defined in the preamble hereto.

“Enforcement Notice” is defined in Section 12.5.1(b).

“Excess Cash”, for any given year, means the amount equal to (a) the net
operating profit after tax and Tax Distributions for such year, plus (b) all
amortization, depreciation and other non-cash charges incurred during such year,
less (c) all capital expenditures incurred during such year, less (d) all
interest and required principal payments made during such year pursuant to the
Credit Documents, plus or minus (e) without duplication, all changes in net
working capital during such year, each as determined in accordance with GAAP.

“Fair Value” is defined in Section 12.5.3(c).

“First Amended Agreement” is defined in the recitals hereto.

“Fiscal Year” means the fiscal year of the Company, which shall be the Company’s
taxable year as determined under Regulations Section 1.441-1 or Section 1.441-2
and the Regulations under Section 706 of the Code, which is the taxable year
ending on the last Saturday of December, or such other Fiscal Year as determined
by the Board of Managers.

“GAAP” means generally accepted accounting principles in effect in the United
States of America from time to time.

 

5



--------------------------------------------------------------------------------

“Governance Rights” means the rights of a Member or with respect to an Interest,
or benefits accorded to such Member or with respect to such Interest, pursuant
to Section 3.6 (Additional Issuances of Units), Section 6.5 (Member Voting),
Section 6.6 (Required Consents; Modification of Unit Terms), Section 7.3 (Number
and Designation Rights), Section 7.4 (Voting and Act of the Board of Managers;
Actions Requiring Jefferies Consent; Action without a Meeting), Article 9
(Books, Records, Accounting and Reports), Section 12.3 (Tag-Along Rights), and
Section 12.5 (Liquidity Option); provided, however, that the obligations of such
Member or with respect to such Interest in such designated sections or otherwise
in this Agreement shall not be included in the definition of “Governance
Rights.”

“Guarantees” means the guarantees by the NBM Ultimate Parent and NBM with
respect to the obligations of NBM in Section 12.5.

“Imputed Tax Underpayment” is defined in Section 5.9.

“Indemnified Persons” is defined in Section 14.1.

“Insufficient Rated Party” means any Person that is rated below “BBB-” by S&P or
“Baa3” by Moody’s, as such ratings are composed as of the Effective Date, or any
equivalent successor rating.

“Initiating Seller” is defined in Section 12.3.1, for the purposes of
Section 12.3.

“Interest” means, with respect to any Member as of any time, such Member’s
limited liability company interest in the Company, together with such Member’s
rights and obligations with respect thereto set forth in this Agreement.

“IRS Adjustment” is defined in Section 10.2.3.

“Klein” means Timothy M. Klein.

“Klein Separation Trigger” is defined in Section 12.5.1(b)(ii).

“Jefferies” means Jefferies Financial Group Inc. (f/k/a Leucadia National
Corporation) so long as it holds any Units and thereafter shall mean the
Permitted Transferee of Jefferies holding the most Units of all the Permitted
Transferees of Jefferies.

“Jefferies Manager” is defined in Section 7.3(a)(i).

“Lock Up Period” means the period commencing on the Effective Date and ending on
the 5th anniversary of the Effective Date.

“Lock Up Period Early Termination Date” means the date on which Marcos Antonio
Molina dos Santos ceases to serve as a director (conselheiro) of NBM Ultimate
Parent.

“Manager” means any Person that is a member of the Board of Managers.

 

6



--------------------------------------------------------------------------------

“Member Consent” means the approval, voting by Units held by the Members, of the
Members holding a majority of the outstanding Units, excluding Units owned and
voting by NBM or Jefferies or of their respective Affiliates; provided that if a
Member is disproportionately adversely affected by any action requiring Member
Consent compared to other Members (other than NBM or Jefferies or of their
respective Affiliates), such Member’s consent shall also be required.

“Member Nonrecourse Debt” means “partner nonrecourse debt” as defined under
Regulations Section 1.704-2(b)(4), substituting the term “Member” for the term
“partner” as the context requires.

“Member Nonrecourse Debt Minimum Gain” means an amount, with respect to each
“Member Nonrecourse Debt” equal to the Company Minimum Gain that would result if
the Member’s Nonrecourse Debt were treated as a Nonrecourse Liability,
determined in accordance with Regulations Section 1.704-2(i)(3).

“Member Nonrecourse Deductions” means “partner nonrecourse deductions” as
defined in Regulations Section 1.704-2(i)(1) and (2), substituting the term
“Member” for the term “partner” as the context requires.

“Members” means the Persons listed as members on Exhibit A and any other Person
that both acquires an Interest in the Company and is admitted to the Company as
a Member.

“Minority Members” is defined in the Preamble hereto.

“Moody’s” means Moody’s Investors Service, Inc.

“Named Competitors” means those Persons identified in the letter agreement,
dated as of June 5, 2018 among NBM and the Minority Members.

“NBM” is defined in the preamble hereto.

“NBM Change of Control” means any Person, other than Marcos Antonio Molina dos
Santos, Marcia Aparecida Pascoal Marçal dos Santos, their respective sons and
daughters, or any of their respective heirs or any affiliate of any of the
foregoing persons, becoming the direct or indirect owner of a majority of the
voting stock of NBM or NBM Ultimate Parent.

“NBM Manager” is defined in Section 7.3(a)(iii).

“NBM Ultimate Parent” means Marfrig Global Foods S.A., a Brazilian corporation
(sociedade por ações).

“NBPCo” is defined in the introductory paragraph.

“Net Profit” and “Net Loss” are defined in Section 5.6.1.

“New Kleinco” is defined in the preamble hereto.

 

7



--------------------------------------------------------------------------------

“Non-Participating Member” is defined in Section 3.6(b).

“Nonrecourse Deductions” has the meaning set forth in Regulations Sections
1.704- 2(b)(1) and 1.704-2(c).

“Nonrecourse Liability” has the meaning set forth in Regulations
Section 1.704-2(b)(3).

“Notice of Proposed Sale” is defined in Section 12.3.2.

“Notice of Sale” is defined in Section 12.1.1.

“Offered Units” is defined in Section 12.1.1.

“Original Agreement” is defined in the recitals hereto.

“Ownership Interest” means any capital stock, share, partnership interest,
membership interest, unit of participation, joint venture interest of any kind
or other similar interest (however designated) in any Person and any option,
warrant, purchase right, conversion right, exchange rights or other contractual
obligation which would entitle any Person to acquire any such interest in such
Person or otherwise entitle any Person to share in the equity, profit, earnings,
losses or gains of such Person (including stock appreciation, phantom stock,
profit participation or other similar rights).

“Partnership” is defined in the recitals hereto.

“Partnership Act” is defined in the recitals hereto.

“Partnership Tax Audit Rules” means Section 6221 through 6241 of the Code, as
amended by the Bipartisan Budget Act of 2015, together with any guidance issued
thereunder or successor provisions and any similar provision of state or local
tax laws.

“Partnership Representative” is defined in Section 10.2.1.

“Pay Date” is defined in Section 12.5.4.

“Pennsylvania LLC” is defined in the recitals hereto.

“Percentage Interest” of a Member as of a particular time means such Member’s
percentage ownership of the Company as designated on Exhibit A (as amended in
conformance with the procedures in Section 3.1).

“Permitted Financing Pledge” means a direct or indirect pledge or grant of
security interest over the Units owned by NBM or its Permitted Transferee that
relates to any financing undertaken by NBM to facilitate the purchase of the
Units by NBM (including any amendments, restatements, refinancings and
replacements thereof).

“Permitted Transferee” is defined in Section 11.2.

 

8



--------------------------------------------------------------------------------

“Person” means an individual, partnership, joint venture, association,
corporation, trust, estate, limited liability company, limited liability
partnership, unincorporated entity of any kind, governmental entity, or any
other legal entity, including any Member.

“Proposed Transferee” means the “Proposed Transferee” as used and defined in
Section 12.2.1 or Section 12.3.1, as applicable.

“Proxy Manager” is defined in Section 7.12.2.

“Purchase Agreement” is defined in the recitals hereto.

“Put Base Amount” means the Aggregate Units owned by the applicable Minority
Member as of the Effective Date.

“Put/Call Date” means a Put Date or a Call Date, as applicable.

“Put/Call Member(s)” means a Put Member(s) or a Call Member(s), as applicable.

“Put/Call Units” means Put Units or Call Units, as applicable.

“Put Date” is defined in Section 12.5.1(b)(ii).

“Put Election Period” is defined in Section 12.5.1(b)(ii).

“Put Fraction” means one third, unless an NBM Change of Control shall have
occurred, in which case it shall be equal to one.

“Put Member(s)” is defined in Section 12.5.1(a).

“Put Notice” is defined in Section 12.5.1(a).

“Put Units” is defined in Section 12.5.1(a).

“Putting Member” is defined in Section 12.5.1(a).

“Regulation D” means Regulation D under the Securities Act.

“Regulations” means the Treasury regulations, including temporary regulations,
promulgated under the Code.

“Regulatory Allocations” is defined in Section 5.7.

“Requisite Percentage” means, with respect to Jefferies, that Jefferies
continues to own 10.3905% of the total outstanding Units.

“Resolving Firm” is defined in Section 12.5.3(b)(ii).

“Reviewed Year” means the Company’s taxable year to which the item being
adjusted relates.

 

9



--------------------------------------------------------------------------------

“ROFR Final Transfer Date” is defined in Section 12.2.3.

“ROFR Notice of Purchase” is defined in Section 12.2.1.

“ROFR Notice of Sale” is defined in Section 12.2.1.

“ROFR Offeree” is defined in Section 12.2.1.

“ROFR Offer Period” is defined in Section 12.2.1.

“ROFR Offered Units” is defined in Section 12.2.1.

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc.

“Sale Percentage” means with respect to the Initiating Seller and each Selling
Member, an amount equal to the product of (i) the quotient obtained by dividing
(A) the number of Units owned by the Initiating Seller or such Selling Member,
as applicable, by (B) the aggregate number of Units owned by the Initiating
Seller and all Selling Members, collectively, and (ii) 100, expressed as a
percentage.

“Second Amended Agreement” is defined in the recitals hereto.

“Securities Act” means the Securities Act of 1933, as amended, and the rules,
regulations and interpretations promulgated pursuant thereto.

“Selling Member” means (a) for purposes of Section 12.1, the “Selling Member” as
defined in Section 12.1.1, (b) for purposes of Section 12.2, the “Selling
Member” as defined in Section 12.2.1, or (c) for purposes of Section 12.3, the
“Selling Member” as defined in Section 12.3.1.

“Senior Management Team” means at any particular time the Chief Executive
Officer and President of the Company.

“Similar Competitor” means any Person other than the Named Competitors that
operates a Competing Business of a type and on a scale similar to that of the
Named Competitors.

“Subsidiary” means, with respect to any Person, any other entity which is
Controlled by such Person.

“Succession Plan” means a plan approved by the Board of Managers for the orderly
succession of the Senior Management Team.

“Tag-Along Notice” is defined in Section 12.3.3.

“Tag-Along Period” is defined in Section 12.3.3.

“Tag-Along Right” is defined in Section 12.3.1.

 

10



--------------------------------------------------------------------------------

“Tag-Along Sale” is defined in in Section 12.3.1.

“Tax Distribution” is defined in Section 5.2.1.

“Tax Matters Member” is defined in Section 10.1.1.

“TEFRA Rules” means Section 6221 through 6255 of the Code in effect prior to
amendment by the Bipartisan Budget Act of 2015, together with any guidance
issued thereunder and any similar provision of state or local tax laws.

“Transfer” means to give, sell, assign, pledge, encumber, hypothecate, grant a
security interest in or otherwise dispose of or convey in any manner, directly
or indirectly, including by operation of law or change of ownership; provided
that a change of ownership of Jefferies or the NBM Ultimate Parent that is not
designed by the applicable party to avoid the Transfer restrictions hereunder
will not constitute a Transfer.

“Trigger” means the Annual Trigger, the COC Trigger, the Cattle Agreement
Trigger or the Klein Separation Trigger.

“Units” is defined in Section 3.2.

“USPB” is defined in the preamble hereto.

“Valuator” is defined in Section 12.5.3(b).

“Withholding Indemnified Parties” is defined in Section 5.4.

 

2.

FORMATION AND PURPOSE

2.1        Conversion; Formation. The Company was established as a limited
liability company in accordance with the Act by the filing of the Certificate of
Conversion and Certificate of Formation of the Company with the Delaware
Secretary of State pursuant to Section 18-214 of the Act. The rights and
liabilities of the Members shall be determined pursuant to the Act and this
Agreement. To the extent that the rights or obligations of any Member are
different by reason of any provision of this Agreement than they would be in the
absence of such provision, this Agreement shall, to the extent permitted by the
Act, control.

2.2        Name. The name of the Company is “National Beef Packing Company,
LLC”. The business of the Company may be conducted under that name or, upon
compliance with applicable laws, any other name that the Board of Managers deems
appropriate. The Board of Managers shall file, or shall cause to be filed, any
fictitious name certificates and similar filings, and any amendments thereto,
that the Board of Managers considers appropriate.

2.3        Registered Office/Agent. The registered office required to be
maintained by the Company in the State of Delaware pursuant to the Act shall be
c/o The Corporation Trust Center, 1209 Orange Street, Wilmington, Delaware
19801. The name and address of the registered agent of the Company pursuant to
the Act shall be The Corporation Trust Center, 1209 Orange Street, Wilmington,
Delaware 19801. The Company may, upon compliance with the applicable

 

11



--------------------------------------------------------------------------------

provisions of the Act, change its registered office or registered agent from
time to time in the discretion of the Board of Managers.

2.4        Term. The term of the Company shall continue indefinitely unless
sooner terminated as provided herein. The existence of the Company as a separate
legal entity shall continue until the cancellation of the Certificate of
Formation as provided in the Act.

2.5        Purpose. The Company is formed for the purpose of, and the nature of
the business to be conducted by the Company is, engaging in any lawful act or
activity for which limited liability companies may be formed under the Act and
engaging in any activities necessary, convenient or incidental thereto.

2.6        Powers. Without limiting the generality of Section 2.5, the Company
shall have the power and authority to take any actions necessary, convenient or
incidental to or for the furtherance of the purposes set forth in Section 2.5,
including without limitation the power:

(a)        To conduct its business, carry on its operations and exercise the
powers granted to a limited liability company by the Act in any country, state,
territory, district or other jurisdiction, whether domestic or foreign;

(b)            To acquire by purchase, lease, contribution of property or
otherwise, own, hold, operate, maintain, finance, improve, lease, sell, convey,
mortgage, transfer, demolish or dispose of any real or personal property;

(c)        To negotiate, enter into, renegotiate, extend, renew, terminate,
modify, amend, waive, execute, perform and carry out and take any other action
with respect to contracts or agreements of any kind, and any leases, licenses,
guarantees and other contracts for the benefit of or with any Member or any
Affiliate of any Member, without regard to whether such contracts may be deemed
necessary, convenient or incidental to the accomplishment of the purpose of the
Company;

(d)        To purchase, take, receive, subscribe for or otherwise acquire, own,
hold, vote, use, employ, sell, mortgage, lend, pledge or otherwise dispose of,
and otherwise use and deal in and with, shares or other interests in or
obligations of domestic or foreign corporations, associations, general or
limited partnerships, trusts, limited liability companies, individuals or other
Persons, or direct or indirect obligations of the United States or any
government, state, territory, governmental district or municipality or any
instrumentality of any of them;

(e)        To lend money, to invest and reinvest its funds, and to accept real
and personal property for the payment of funds so loaned or invested;

(f)        To borrow money and issue evidence of indebtedness, and to secure the
same by a mortgage, pledge, security interest or other lien on the assets of the
Company;

(g)        To pay, collect, compromise, litigate, arbitrate or otherwise adjust
or settle any other claims or demands of or against the Company or to hold such
proceeds against the payment of contingent liabilities;

 

12



--------------------------------------------------------------------------------

(h)        To sue and be sued, defend and participate in administrative or other
proceedings in its name;

(i)        To appoint employees, officers, agents, consultants and
representatives of the Company, and define their duties and fix their
compensation;

(j)        To indemnify any Person in accordance with the Act and this
Agreement;

(k)        To cease its activities and cancel its Certificate of Formation; and

(l)        To make, execute, acknowledge and file any documents or instruments
necessary, convenient or incidental to the accomplishment of the purpose of the
Company.

2.7        Certificates. The officers of the Company and such other Persons as
may be designated from time to time by the Board of Managers are hereby
designated as authorized persons, within the meaning of the Act, to execute,
deliver and file any amendments or restatements of the Certificate of Formation
or any certificate of cancellation of the Certificate of Formation and any other
certificates and any amendments or restatements thereof necessary for the
Company to qualify to do business in a jurisdiction in which the Company may
wish to conduct business.

2.8        Principal Office. The principal executive office of the Company shall
be located at such place as the Board of Managers shall establish, and the Board
of Managers may from time to time change the location of the principal executive
office of the Company to any other place within or without the State of
Delaware. The Board of Managers may establish and maintain such additional
offices and places of business of the Company, either within or without the
State of Delaware, as it deems appropriate. The records required to be
maintained by the Act shall be maintained at one of the Company’s principal
offices, except as required by the Act.

2.9        No State-Law Partnership. The Members intend that the Company shall
not constitute or be treated as a partnership (including a limited partnership)
or joint venture, and that no Member or officer shall be a partner or joint
venturer of any other Member or officer, for any purposes other than federal,
state and local income tax purposes, and this Agreement shall not be construed
to the contrary.

 

3.

MEMBERSHIP, CAPITAL CONTRIBUTIONS AND UNITS

3.1        Members. The Members of the Company shall be listed on Exhibit A, as
from time to time amended and supplemented in accordance with this Agreement.
Each Member shall be treated as having contributed to the Company the amounts
indicated on Exhibit A as such Member’s aggregate Capital Contribution (which
amounts shall be the Capital Accounts with respect to such Units) and shall be
the holder of the number of Units set forth in Exhibit A. Exhibit A shall be
amended from time to time so that it sets forth, the then-current list of
Members, the total amount of Capital Contributions made by each such Member, the
number of Units held by such Member, and the Member’s Percentage Interest.

3.2        Member Interests and Units. The Interests of the Members of the
Company shall consist of one class of units (the “Units”).

 

13



--------------------------------------------------------------------------------

3.3        Additional Members and Units. Subject to Sections 3.6 and 7.4.2
hereof, the Board of Managers may issue Units and admit Persons as Members in
exchange for such contributions to capital (including commitments to make
contributions to capital) or such other consideration (including past or future
services) and on such terms and conditions (including in the case of Units
issued to employees and consultants such vesting and forfeiture provisions) as
the Board of Managers determines to be appropriate. If additional Units are
subsequently issued by the Company, the Capital Account (if any) with respect to
those Units as of the date of issuance and the Capital Contributions (if any)
that shall be deemed to be made by the Member receiving such Units as of the
date of issuance shall be set forth in the agreement pursuant to which the
additional Units are issued. Promptly following the issuance of Units, the Board
of Managers shall cause the books and records of the Company, and an amended
Exhibit A hereto, to reflect the number of Units issued, any Members or
additional Members holding such Units and in the case of Units issued other than
in connection with the performance of services, the Capital Contribution per
Unit, and the Company shall promptly provide the amended Exhibit A to each
Member. Upon the receipt of approvals as required under this Agreement,
execution of this Agreement or a counterpart of this Agreement, together with
any other documents or instruments required by the Board of Managers in
connection therewith, and the making of the Capital Contribution (if any)
specified to be made at such time, a Person shall be admitted to the Company as
a Member of the Company.

3.4        Capital Contributions. Each Member’s Capital Contribution, if any,
whether in cash or in-kind, and the number of Units issued to such Member shall
be as set forth in Exhibit A. Any Member making an in-kind Capital Contribution
agrees from time to time to do such further acts and execute such further
documents as the Board of Managers may direct to perfect the Company’s interest
in such in-kind Capital Contribution.

3.5        Termination of Governance Rights. Notwithstanding any other provision
of this Agreement, if, without the Board of Managers’ consent, at any time after
the Effective Date, a Competing Business shall acquire (whether effected by
merger, purchase of assets, lease, equity exchange or otherwise) Control of a
Member (or a Member shall Control, be Controlled by or under common Control with
a Competing Business) or any Units from a Member, then upon the occurrence of
such event any Governance Rights of such Member or associated with such Units
shall automatically terminate, subject to Section 11.8; provided that this
Section 3.5 shall not apply to Jefferies or NBM or any of their respective
Permitted Transferees (or an Assignee in a Transfer in connection with a
Permitted Financing Pledge) and shall not be construed to prohibit the
transactions by NBPCo in Sections 6.8 and 6.9.

3.6        Additional Issuances of Units.

(a)        The Board of Managers shall not offer to sell or otherwise issue
additional Units to any Person, including to any other Member, unless: (i) (x)
the Board’s resolutions authorizing the sale or issuance of such additional
Units describe in reasonable detail the Company’s business purpose for
undertaking, and the terms of, such proposed issuance or (y) the Board shall
have determined that such issuance of Units is, in their good faith judgment,
advisable for the Company; and (ii) the Board of Managers shall have complied
with this Section 3.6 and, if applicable, Section 7.4.2.

 

14



--------------------------------------------------------------------------------

(b)        Prior to offering to sell or otherwise issue additional Units, the
Board of Managers shall first offer to the Members the opportunity to purchase
such offered Units on a pro rata basis in accordance with their Percentage
Interests at the same price, and on the same terms and conditions, as the Board
of Managers is prepared, or proposes, to offer or issue such additional Units to
any other Member or to any Person who, prior to such sale or issuance, is not a
Member of the Company. The Members shall have a period of 30 days to accept such
offer (or, in the case of a sale or issuance to any Person who is not, prior to
such sale or issuance, a Member of the Company, 10 days). In the event any
Member (a “Non-Participating Member”) does not purchase all of the additional
Units offered to such Member pursuant to the first sentence of this
Section 3.6(b), the Board of Managers shall offer the Members that elect to
purchase their entire pro rata share of the additional Units offered to such
Members pursuant to the first sentence of this Section 3.6(b) the right to
purchase the additional Units not purchased by the Non-Participating Member on a
pro rata basis in accordance with their respective Percentage Interests (or in
any other manner they may unanimously agree upon in writing), which offer the
applicable Members may accept by providing notice of such acceptance to the
Company within five days after such offer. This Section 3.6(b) may not be
amended without the consent of each Member that would be adversely impacted by
such amendment.

(c)        Upon expiration of the periods described in Section 3.6(b), the
Company shall be entitled to offer, issue or sell such additional Units that the
Members have not elected to purchase during the 180 days following such
expiration on terms and conditions not materially more favorable to the
purchasers thereof than those offered to the Members pursuant to Section 3.6(b).
Any additional Units proposed to be offered, issued or sold by the Company after
such 180-day period, or offered, issued or sold by the Company during such
180-day period on terms or conditions materially more favorable than those
offered to the Members pursuant to Section 3.6(b), must be reoffered to the
Members in accordance with the terms of this Section 3.6 prior to any such
offer, issuance or sale.

(d)        The provisions of this Section 3.6 shall not apply to: (i) Units that
are issued in order to acquire the assets or business of another Person; or
(ii) Units that are issued to employees or consultants pursuant to compensation
plans or agreements approved by the Board of Managers.

 

4.

CAPITAL ACCOUNTS

4.1        Allocations. The Net Profits and Net Loss of the Company and any
items of income, gain, deduction or loss that are specially allocated in any
Fiscal Year or other fiscal period shall be allocated among the Members as
provided in Article 5.

4.2        Capital Accounts. A separate account (each a “Capital Account”) shall
be established and maintained on the books of the Company for each Member which:

(a)        shall be increased by (i) the amount of cash and the fair market
value of any other property contributed by such Member to the Company as a
Capital Contribution (net of liabilities secured by such property or that the
Company assumes or takes the property subject to) and (ii) such Member’s
distributive share of the Net Profit of the Company, and

 

15



--------------------------------------------------------------------------------

any items in the nature of income or gain that are specially allocated to such
Member pursuant to Article 5 or other provisions of the Agreement,

(b)        shall be reduced by (i) the amount of cash and the fair market value
of any other property distributed to such Member (net of liabilities secured by
such property or that the Member assumes or takes the property subject to) and
(ii) such Member’s distributive share of the Net Loss of the Company and any
items in the nature of expenses or losses that are specially allocated to such
Member pursuant to Article 5 or other provisions of the Agreement, and

(c)        shall take into account in determining the amount of any liability
for purposes of clauses (a) and (b) above, Section 752(c) and any other
applicable provisions of the Code and Regulations.

It is the intention of the Members that the Capital Accounts of the Company be
maintained in accordance with the provisions of Section 704(b) of the Code and
the Regulations thereunder and that this Agreement be interpreted consistently
therewith. No Member shall have an obligation to the Company or to any other
Member to restore any negative balance in the Capital Account of such Member.

4.3        Revaluations of Assets and Capital Account Adjustments. Unless
otherwise determined by the Board of Managers, (i) immediately preceding the
issuance of additional Units in exchange for cash, property or services to a new
or existing Member, (ii) upon the redemption of the Interest of a Member or a
portion thereof, (iii) upon the liquidation of the Company within the meaning of
Regulations Section 1.704-1(b)(2)(ii)(g) and (iv) at such other times as are
necessary or advisable, as reasonably determined by the Board of Managers, in
order to comply with Regulations Sections 1.704-1(b) and 1.704-2, the
then-prevailing Asset Values of the Company shall be adjusted to equal their
respective gross fair market values, as determined in good faith by the Board of
Managers, and any increase in the net equity value of the Company (Asset Values
less liabilities) shall be credited to the Capital Accounts of the Members in
the same manner as Net Profits are credited under Section 5.6.2 (or any decrease
in the net equity value of the Company shall be charged in the same manner as
Net Losses are charged under Section 5.6.2). Accordingly, as of the date of (i),
(ii), (iii) or (iv), as applicable, the Capital Accounts of Members will reflect
both realized and unrealized gains and losses through such date and the net fair
market value of the equity of the Company as of such date.

4.4        Additional Capital Account Adjustments. Any income of the Company
that is exempt from federal income tax shall be credited to the Capital Accounts
of the Members in the same manner as Net Profits are credited under
Section 5.6.2 when such income is realized. Any expenses or expenditures of the
Company which may neither be deducted nor capitalized for federal income tax
purposes (or are so treated for federal income tax purposes) shall be charged to
the Capital Accounts of the Members in the same manner as Net Losses are charged
under Section 5.6.2. If the Company is subject to an election under Section 754
of the Code to provide a special basis adjustment upon the transfer of an
Interest in the Company or the distribution of property by the Company in
accordance with Code Section 734(b) or 743(b), Capital Accounts shall be
adjusted to the limited extent required by the Regulations under Section 704 of
the Code following such transfer or distribution, as reasonably determined by
the Board of Managers.

 

16



--------------------------------------------------------------------------------

4.5        Additional Capital Account Provisions. No Member shall have the right
to demand a return of all or any part of such Member’s Capital Contributions.
Any return of the Capital Contributions of any Member shall be made solely from
the assets of the Company and only in accordance with the terms of this
Agreement. No interest shall be paid to any Member with respect to such Member’s
Capital Contributions or Capital Account. In the event that all or a portion of
the Units of a Member are transferred in accordance with this Agreement, the
transferee of such Units shall also succeed to all or the relevant portion of
the Capital Account of the transferor. Units held by a Member may not be
transferred independently of the Interest to which the Units relate.

 

5.

DISTRIBUTIONS AND ALLOCATIONS OF PROFIT AND LOSS

5.1        Board of Managers Determination; Annual Distribution. The Board of
Managers shall determine the timing and the aggregate amount of any
Distributions to Members; provided, however, that:

5.1.1        The Company shall make a Tax Distribution not later than the dates
specified in Section 5.2.1, unless the Members each consent otherwise.

5.1.2        The Board of Managers may make any additional Distributions to the
Members, pro rata in accordance with each Member’s Percentage Interest (except
as set forth in Section 12.5 hereof), in such aggregate amounts and on such
occasions as the Board of Managers may determine; provided that the Board of
Managers shall distribute all Excess Cash, to the extent not previously
distributed, within 60 days after the end of each fiscal year (subject to such
Excess Cash being distributable in accordance with any contractual restrictions
under the Credit Documents and applicable law). Except as set forth in
Section 12.5, no distributions shall be made by the Board of Managers to Members
other than pro rata in accordance with each Member’s Percentage Interest.

5.1.3        Except as set forth in Section 12.5, but notwithstanding any other
provision of this Agreement or the provisions of the Act, no Person shall have
any claim or right of enforcement with respect to or arising out of a Tax
Distribution (whether under Article 5 or otherwise) against (i) any Manager,
(ii) any Member or (iii) any Affiliate of a Manager or a Member, and such
Person’s sole recourse with respect to or arising out of a Tax Distribution
shall be against the Company. For the avoidance of doubt, except for the rights
of the Members pursuant to Article 12, which are not being waived by this
sentence, if and to the extent any such claim or right exists or may be deemed
to exist, each Manager, Member, and any of their respective Affiliates (and any
Person claiming by or through any such member of the Board of Managers, Member
or Affiliate) hereby waives any such claim or right against any Manager, any
Member and each Affiliate of any such member of the Board of Managers or Member,
as the case may be. For purposes of this Section 5.1.3, “Affiliates” of a Person
shall exclude the Company and its Subsidiaries.

5.2        Distributions. Distributions from the Company to its Members shall be
made only after allocating the Net Profit or Net Loss of the Company through the
date as of which the Distribution is being charged to the Capital Accounts of
the Members. Such Distributions shall be charged to the Capital Accounts of the
Members and made in the following order (except that

 

17



--------------------------------------------------------------------------------

no Member shall be entitled to receive a Distribution that would create or
increase a deficit balance in such Member’s Capital Account unless the Capital
Accounts of all Members have previously been reduced to zero):

5.2.1        Tax Distributions. Except as set forth in Section 12.5, the Company
shall distribute to all Members prior to the 10th day before the due date of the
federal quarterly estimated tax payments an aggregate amount equal to the Base
Tax Rate times the allocations of taxable income made or expected to be made
pursuant to this Article 5 for such quarter (the “Tax Distribution”). The Board
of Managers shall determine the amount to be distributed to the Members pursuant
to this Section 5.2.1 in its reasonable discretion based on such reasonable
assumptions as the Board of Managers determines in good faith to be appropriate,
including by making reasonable adjustments to each quarter’s Tax Distributions
to take into account the extent to which Tax Distributions paid in prior
quarters are less or more than the amount required to take into account actual
taxable income for such quarters and estimated taxable income for the current
quarter. Except as set forth in Section 12.5, Tax Distributions shall be divided
among the Members pro rata in accordance with their Percentage Interests;
provided that if there is a change in Percentage Interest of any Member during
any taxable period, such allocations shall be based on allocations of taxable
income during each such portion of the taxable period, as determined under
Section 5.6.1(d). The “Base Tax Rate” shall be equal to 54%. The Board of
Managers shall consider adjusting the Base Tax Rate to be above 54% if requested
by a Member upon a determination that the federal and state tax rates affecting
the Member (or the Member’s taxpayers) have increased by more than 1%; provided,
however, the Board of Managers shall have no obligation to increase the Base Tax
Rate. For purposes of computing taxable income under this Section 5.2.1, taxable
income shall be determined without taking account the effect of any benefit to a
Member under Sections 199A, 743(b), or 734(b) of the Code, but after taking into
account the effect of any allocations pursuant to Section 704(c) of the Code.
All Tax Distributions shall be treated as an advance against, and shall be taken
into account in determining, other distributions pursuant to Section 5.2.2 or
Section 13.3; provided, that the Tax Distribution made prior to the execution of
this Agreement shall not be so treated as an advance against, or taken into
account in determining, other distributions pursuant to Section 5.2.2 or
Section 13.3.

5.2.2        Other Distributions. Except as set forth in Section 12.5, all other
Distributions (including the annual distribution of Excess Cash pursuant to
Section 5.1.2) shall be allocated among the Members pro rata in accordance with
their Percentage Interests at the time of such Distributions.

5.3        No Violation. Notwithstanding any provision to the contrary contained
in this Agreement, the Company shall not make a Distribution to any Member on
account of such Member’s Interest in the Company if such Distribution would
violate any contractual restriction binding on the Company under the Credit
Documents, Section 18-607 of the Act or other applicable law.

5.4        Withholdings. Subject to the terms of Section 12.5, the Board of
Managers is authorized to withhold from Distributions to Members, or with
respect to allocations to Members and in each case to pay over to the
appropriate federal, state, local or foreign government any

 

18



--------------------------------------------------------------------------------

amounts required by law to be so withheld. All amounts withheld pursuant to the
Code or any federal, state, local or foreign tax law with respect to any
payment, distribution or allocation to the Company shall be treated as amounts
paid to the Company and each Member shall be treated as having received a
distribution pursuant to Section 5.2 hereof equal to the portion of the
withholding tax allocable to such Member, as determined by the Board of
Managers. Any taxes withheld on a payment to the Company or a payment by the
Company to a Member pursuant to this Section 5.4 shall be treated as if
distributed to the relevant Member to the extent that an amount equal to such
withheld taxes would then be distributable to such Member, and, to the extent in
excess of such distributable amounts, as a demand loan payable by the Member to
the Company with interest at the prime rate in effect from time to time plus 2%,
compounded annually. The Board of Managers may, in its sole discretion, either
demand payment of the principal and accrued interest on such demand loan at any
time, and enforce payment thereof by legal process, or withhold from one or more
distributions to a Member amounts sufficient to satisfy such Member’s
obligations under any demand loan payable to the Company. In the event that the
Company receives a refund of taxes previously withheld by a third party from one
or more payments to the Company, the economic benefit of such refund shall be
apportioned among the Members in a manner reasonably determined by the Board of
Managers to offset the prior operation of this Section 5.4 in respect of such
withheld taxes. Promptly upon request, each Member shall provide the Company
with any information related to such Member that is necessary (a) to allow the
Company to comply with any tax reporting, tax withholding, or tax payment
obligations of the Company or (b) to establish the Company’s legal entitlement
to an exemption from, or reduction of, or refund or credit of withholding tax.
As a security for any withholding tax or other liability or obligation to which
the Company may be subject as a result of any act or status of any Member, or to
which the Company may become subject with respect to the Interest of any Member,
the Company shall have (and each Member hereby grants to the Company) a security
interest in all distributable assets of the Company distributable to such Member
to the extent of the amount of such withholding tax or other liability or
obligation. Neither the Company nor the Board of Managers shall be liable for
any excess taxes withheld in respect of any Member’s Interest, and, in the event
of overwithholding, a Member’s sole recourse shall be to apply for a refund from
the appropriate governmental authority. If the Company, the Board of Managers,
any Member in such Member’s capacity acting as the Tax Matters Member or the
Partnership Representative (as applicable), or any of their respective
Affiliates, or any of their respective officers, directors, employees, managers,
members and, as determined by the Board of Managers in its sole and absolute
discretion, consultants or agents (the “Withholding Indemnified Parties” and
each a “Withholding Indemnified Party”), becomes liable as a result of failure
to withhold and remit taxes in respect of any Member, then, in addition to, and
without limiting, any indemnities for which such Member may be liable under this
Agreement, unless otherwise agreed by the Board of Managers in writing, such
Member shall, to the fullest extent permitted by law, indemnify and hold
harmless the Withholding Indemnified Parties, in respect of all taxes, including
interest and penalties, and any expenses incurred in any examination,
determination, resolution and payment of such liability, except with respect to
any interest, penalties or expenses which arise as a result of any act or
omission with respect to which a court of competent jurisdiction has issued a
final, nonappealable judgment that such applicable Withholding Indemnified Party
was grossly negligent or engaged in willful misconduct or fraud. The provisions
contained in this Section 5.4 shall survive the termination of the Company and
the Transfer of any Interest.

 

19



--------------------------------------------------------------------------------

5.5        Property Distributions and Installment Sales. If any assets of the
Company shall be distributed in kind pursuant to this Article 5, such assets
shall be distributed to the Members entitled thereto in the same proportions as
the Members would have been entitled to cash Distributions. The amount by which
the fair market value of any property to be distributed in kind to the Members
exceeds or is less than the then prevailing Asset Value of such property shall,
to the extent not otherwise recognized by the Company, be taken into account in
determining Net Profit and Net Loss and determining the Capital Accounts of the
Members as if such property had been sold at its fair market value immediately
prior to such Distribution. If any assets are sold in transactions in which, by
reason of Section 453 of the Code, gain is realized but not recognized, such
gain shall be taken into account when realized in computing gain or loss of the
Company for purposes of allocation of Net Profit or Net Loss under this
Article 5 and, if such sales shall involve substantially all the assets of the
Company, the Company shall be deemed to have been dissolved and terminated
notwithstanding any election by the Members to continue the Company for purposes
of collecting the proceeds of such sales.

5.6        Net Profit or Net Loss.

5.6.1        The “Net Profit” or “Net Loss” of the Company for each Fiscal Year
or relevant part thereof shall mean the Company’s taxable income or loss for
federal income tax purposes for such period (including all items of income,
gain, loss or deduction required to be stated separately pursuant to
Section 703(a)(1) of the Code) with the following adjustments:

(a)        Gain or loss attributable to the disposition of property of the
Company with an Asset Value different from the adjusted basis of such property
for federal income tax purposes shall be computed with respect to the Asset
Value of such property, and any tax gain or loss not included in Net Profit or
Net Loss shall be taken into account and allocated for federal income tax
purposes among the Members pursuant to Section 5.8.

(b)        Depreciation, amortization or cost recovery deductions with respect
to any property with an Asset Value that differs from its adjusted basis for
federal income tax purposes shall be computed in accordance with Asset Value,
and any depreciation allowable for federal income tax purposes shall be
allocated in accordance with Section 5.8.

(c)        Any items that are required to be allocated pursuant to Section 5.7
shall not be taken into account in determining Net Profit or Net Loss.

(d)        In the event of a variation of Percentage Interests during a Fiscal
Year, whether as a result of a Transfer of Interests or new issuance or
repurchase of Units or otherwise, Net Profit or Net Loss and any other items of
income, gain, loss, deduction and credit of the Company shall be allocated to
the portions of such Fiscal Year preceding and following such variation based on
an interim closing of the books, except where otherwise required by Section 706
of the Code and the Regulations thereunder.

 

20



--------------------------------------------------------------------------------

5.6.2        General Allocations.

(a)        Hypothetical Liquidation. The items of income, expense, gain and loss
of the Company comprising Net Profit or Net Loss for a Fiscal Year shall be
allocated among the Members that were Members during such Fiscal Year in a
manner that will, as nearly as possible, cause the Capital Account balance of
each Member at the end of such Fiscal Year to equal the excess (which may be
negative) of:

(i)        the hypothetical distribution (if any) that such Member would receive
if, on the last day of the Fiscal Year, (x) all Company assets, including cash,
were sold for cash equal to their then-prevailing Asset Values, taking into
account any adjustments thereto for such Fiscal Year, (y) all Company
liabilities were satisfied in cash according to their terms (limited, with
respect to each Nonrecourse Liability, to the then-prevailing Asset Value of the
assets securing such liability) and (z) the net proceeds thereof (after
satisfaction of such liabilities) were distributed in full pursuant to
Section 13.3 hereof; over

(ii)        the sum of (x) the amount, if any, which such Member is obligated to
contribute to the capital of the Company, (y) such Member’s share of the Company
Minimum Gain determined pursuant to Regulations Section 1.704-2(g), and (z) such
Member’s Member Nonrecourse Debt Minimum Gain determined pursuant to Regulations
Section 1.704-2(i)(5), all computed immediately prior to the hypothetical sale
described in Section 5.6.2(a)(i) above.

For purposes of the foregoing hypothetical sale described in Section 5.6.2(a)(i)
above, all assets and liabilities of any entity that is wholly-owned by the
Company and disregarded as an entity separate from the Company for federal
income tax purposes shall be treated as assets and liabilities of the Company.

(b)        Loss Limitation. Notwithstanding anything to the contrary in this
Section 5.6.2(b), the amount of items of Company expense and loss allocated
pursuant to this Section 5.6.2(b) to any Member shall not exceed the maximum
amount of such items that can be so allocated without causing such Member to
have an Adjusted Capital Account Deficit at the end of any Fiscal Year, unless
each Member would have an Adjusted Capital Account Deficit. All such items in
excess of the limitation set forth in this Section 5.6.2(b) shall be allocated
first, to Members who would not have an Adjusted Capital Account Deficit, pro
rata, in proportion to their Capital Account balances, adjusted as provided in
clauses (i) and (ii) of the definition of Adjusted Capital Account Deficit,
until no Member would be entitled to any further allocation, and thereafter, to
all Members, pro rata, in proportion to their Percentage Interests.

5.6.3        Interpretation. The Members intend for the allocation provisions
set forth in this Agreement to comply with Section 704(b) of the Code and the
Regulations thereunder and to appropriately reflect the Members’ rights to
Distributions as set forth in Sections 5.2 and 13.3, and the Board of Managers
shall interpret the provisions in accordance with such intent and make such
adjustments as may be necessary to effect such intent; provided, however, that
any such interpretation or adjustment shall affect only

 

21



--------------------------------------------------------------------------------

Capital Accounts and allocations and shall not affect any Member’s rights to
Distributions as set forth in this Agreement.

5.7        Regulatory Allocations. Although the Members do not anticipate that
events will arise that will require application of this Section 5.7, provisions
governing the allocation of taxable income, gain, loss, deduction and credit
(and items thereof) are included in this Agreement as may be necessary to
provide that the Company’s allocation provisions contain a so-called “Qualified
Income Offset” within the meaning of Regulation Section 1.704-1(b)(2)(ii)(d) and
comply with all provisions relating to the allocation of (i) Company Minimum
Gain and Member Nonrecourse Debt Minimum Gain and the chargeback thereof as set
forth in the Regulations under Section 704(b) of the Code and (ii) Nonrecourse
Deductions and Member Nonrecourse Deductions (clauses (i) and (ii) together, the
“Regulatory Allocations”); provided, however, that the Members intend that all
Regulatory Allocations that may be required shall be offset by other Regulatory
Allocations or special allocations of items so that each Member’s share of the
Net Profit, Net Loss and capital of the Company will be the same as it would
have been had the events requiring the Regulatory Allocations not occurred. For
this purpose, the Board of Managers, based on the advice of the Company’s
auditors or tax counsel, is hereby authorized to make such special curative
allocations of tax items as may be necessary to minimize or eliminate any
economic distortions that may result from any required Regulatory Allocations.

5.8        Tax Allocations. Code Section 704(c) and Unrealized Appreciation or
Depreciation.

5.8.1        Contributed Assets. In accordance with Section 704(c) of the Code,
income, gain, loss and deduction with respect to any property contributed to the
Company with an adjusted basis for federal income tax purposes different from
the initial Asset Value at which such property was accepted by the Company
shall, solely for tax purposes, be allocated among the Members so as to take
into account such difference in the manner required by Section 704(c) of the
Code and the applicable Regulations.

5.8.2        Revalued Assets. If upon the acquisition of additional Units in the
Company by a new or existing Member the Asset Value of any the assets of the
Company is adjusted pursuant to Section 4.3, subsequent allocations of income,
gain, loss and deduction with respect to such assets shall, solely for tax
purposes, be allocated among the Members so as to take into account such
adjustment in the same manner as under Section 704(c) of the Code and the
applicable Regulations.

5.8.3        Elections and Limitations. The allocations required by this
Section 5.8 are solely for purposes of federal, state and local income taxes and
shall not affect the allocation of Net Profits or Net Losses as between Members
or any Member’s Capital Account. All tax allocations required by this
Section 5.8 shall be made using the “traditional method” that is described in
the Regulations Section 1.704-3.

5.8.4        Allocations. Except as noted above, all items of income, deduction
and loss shall be allocated for federal, state and local income tax purposes in
the same manner as such items are allocated for purposes of calculating Net
Profits and Net Losses.

 

22



--------------------------------------------------------------------------------

5.9        Imputed Tax Underpayment. To the extent there is an adjustment by the
IRS or other taxing authority to an item of income, gain, loss, deduction or
credit of the Company, or an item of income, gain, loss, deduction or credit of
any entity that is treated as a partnership for federal income tax purposes in
which the Company holds an ownership interest that is allocable to the Company
(or, in each case, an adjustment to any Member’s distributive share thereof),
the Partnership Representative shall reallocate the adjusted items among each
Member or former Member in accordance with the final resolution of such audit
adjustment. Notwithstanding any other provision of this Agreement, each Member
(or former Member) shall bear any tax, interest, penalty or “imputed
underpayment” under Code Section 6225 (if applicable) or similar amount
resulting from the final resolution of any audit adjustment (the “Imputed Tax
Underpayment”) to the extent such Imputed Tax Underpayment is attributable to
such Member (or former Member) or results from the status of such Member (or
such former Member) as a Member in the Reviewed Year.

 

6.

STATUS, RIGHTS AND POWERS OF MEMBERS AND CERTAIN MEMBER AGREEMENTS

6.1        Limited Liability. Except as otherwise provided by the Act, the
debts, obligations and liabilities of the Company, whether arising in contract,
tort or otherwise, shall be solely the debts, expenses, obligations and
liabilities of the Company, and no Member or Indemnified Person shall be
obligated personally for any such debt, expense, obligation or liability of the
Company solely by reason of being a Member or Indemnified Person. All Persons
dealing with the Company shall have recourse solely to the assets of the Company
for the payment of the debts, obligations or liabilities of the Company. In no
event shall any Member be required to make up any deficit balance in such
Member’s Capital Account upon the liquidation of such Member’s Interest or
otherwise.

6.2        Return of Distributions of Capital. Except as otherwise expressly
required by law, a Member, in such capacity, shall have no liability for
obligations or liabilities of the Company in excess of (a) the amount of such
Member’s Capital Contributions, (b) such Member’s share of any assets and
undistributed profits of the Company and (c) to the extent required by law, the
amount of any Distributions wrongfully distributed to such Member. Except as
required by law, no Member shall be obligated by this Agreement to return any
Distribution to the Company or pay the amount of any Distribution for the
account of the Company or to any creditor of the Company; provided, however,
that if any court of competent jurisdiction holds that, notwithstanding this
Agreement, any Member is obligated to return or pay any part of any
Distribution, such obligation shall bind such Member alone and not any other
Member or any Manager. The provisions of the immediately preceding sentence are
solely for the benefit of the Members and shall not be construed as benefiting
any third party. The amount of any Distribution returned to the Company by a
Member or paid by a Member for the account of the Company or to a creditor of
the Company shall be added to the account or accounts from which it was
subtracted when it was distributed to such Member.

6.3        No Management or Control. Except as expressly provided in this
Agreement and notwithstanding Section 18-402 of the Act, no Member shall take
part in, or interfere in any manner with, the management of the business and
affairs of the Company or have any right or authority to act for or bind the
Company.

 

23



--------------------------------------------------------------------------------

6.4        Specific Limitations. No Member shall have the right or power to:
(a) withdraw or reduce such Member’s Capital Contribution except as a result of
the dissolution of the Company or as otherwise provided by law or in this
Agreement; (b) make voluntary Capital Contributions or contribute any property
to the Company other than cash; (c) bring an action for partition against the
Company or any Company assets; (d) cause the termination and dissolution of the
Company, except as expressly set forth in this Agreement; or (e) upon the
Distribution of its Capital Contribution, require that property other than cash
be distributed in return for its Capital Contribution. Each Member hereby
irrevocably waives any such rights.

6.5        Member Voting. Except as otherwise set forth in this Agreement or
required by the Act, all powers of the Members shall be exercised in accordance
with Section 7.3 by the appointment of the Board of Managers. To the extent a
vote of, or consent by, “members” is required under the Act, or is otherwise
sought by the Company, the Members shall be entitled to one vote per Unit on all
matters to be so voted on.

6.6        Required Consents; Modification of Unit Terms.

6.6.1        Until the date on which the Cattle Agreement Trigger occurs, none
of the following actions shall be taken by the Company without prior written
Member Consent:

(a)        Entering into any contracts, agreements or transactions with any of
the Members or their Affiliates that are (i) on an arm’s length basis and would
result in annual payments by or to the Company in excess of $5,000,000 or
(ii) not on an arm’s length basis, other than the issuance of Units or Interests
to Members in compliance with Section 3.6(b). This Section 6.6.1 shall not apply
to any contracts, agreements or transactions between the Company and its
Subsidiaries, including any loans or financing transactions.

(b)        Except as required by the Credit Documents, actions that
contractually restrict (i) the making of distributions to Members as provided
for in this Agreement or (ii) any required or mandatory repurchases by the
Company of any Units as provided for in this Agreement.

(c)        The taking of any of the foregoing actions by any direct or indirect
Subsidiary of the Company.

6.6.2        Except as set forth in Section 12.5, the Company shall not modify
or alter the rights, preferences or privileges of any Units, including by way of
an amendment to this Agreement, which modification or alteration would adversely
affect the economic entitlements of a holder of a Unit under this Agreement
without the prior written consent of each such affected holder; provided,
however, that the Company may issue Units as provided in Sections 3.6 and 7.4.2.

6.7        Restrictions on Member Competition. In consideration of the mutual
covenants and agreements of the Company and the Members set forth in this
Agreement, the Members set forth below hereby covenant and agree as follows:

 

24



--------------------------------------------------------------------------------

(a)        Certain Activities of USPB Prohibited. For so long as USPB or any of
its Affiliates owns or Controls any Units of the Company, but in any event until
December 31, 2021, neither USPB nor any of its Affiliates shall, directly or
indirectly, singularly or in the aggregate, own or Control any Ownership
Interests of, or otherwise run, manage, operate, direct, Control or participate
in the ownership, management, operation or Control of, any Competing Business or
any Competing Facility, other than an Ownership Interest of not more than 2.0%
in the aggregate in any publicly traded entity that is a Competing Business or
that owns or Controls a Competing Business or a Competing Facility.

(b)        Certain Activities of NBPCo Prohibited.

(i)        Except as otherwise set forth below, for so long as NBPCo or any of
its Affiliates owns or Controls any Units of the Company, neither NBPCo nor any
of its Affiliates shall, directly or indirectly, singularly or in the aggregate,
own or Control more than 5% of the Ownership Interests of, or otherwise run,
manage, operate, direct, Control or participate in the management, operation or
Control of, any Competing Business or any Competing Facility.

(ii)        The Members acknowledge and agree that NBPCo and its Affiliates
directly and indirectly compete with the Company in segments of the beef market
not constituting a Competing Business or a Competing Facility, and nothing in
this Agreement shall in any way limit the ability of NBPCo and its Affiliates to
compete with the Company, subject to clauses (i), (iii), (iv) and (v) of this
Section 6.7(b).

(iii)        For so long as NBPCo or any of its Affiliates owns or Controls any
Units of the Company, if at any time NBPCo or its Affiliates commences a venture
on its own that directly or indirectly competes with the Company in a segment of
the beef market, then NBPCo will offer the Company an opportunity to supply beef
as a raw material to such business activity, on arm’s length terms and
conditions.

(iv)        For so long as NBPCo or any of its Affiliates owns or Controls any
Units of the Company, if at any time NBPCo or its Affiliates commences a venture
in conjunction with a Competing Business or Competing Facility that directly or
indirectly competes with the Company in a segment of the beef market, then NBPCo
or its Affiliate, as applicable, will offer the Company an opportunity to
participate in a comparable venture on terms and conditions that are at least as
favorable as the terms and conditions offered to, and agreed with, such
Competing Business or Competing Facility. If the opportunity is offered to the
Company, and the Company fails, within 30 days after being so presented with
such opportunity, to accept such opportunity, or otherwise fails to pursue such
opportunity with reasonable diligence, then the Company will waive its right to
require NBPCo or its Affiliate, as applicable, to continue such offer and shall
likewise waive any claim that the engagement by NBPCo or its Affiliate in such
activity with a Competing Business or Competing Facility on the terms and
conditions offered to the Company violates this Section 6.7(b) or constitutes a
breach of the fiduciary duties of NBPCo’s Manager designee, if applicable.

 

25



--------------------------------------------------------------------------------

(v)        NBPCo will not use its or its Affiliate’s Ownership Interest in the
Company, to gather Confidential Information from the Company or to block
competitive projects of the Company, and NBPCo agrees not to use any
Confidential Information for any purpose not related to the Company’s conduct of
its business or otherwise in a manner detrimental to the Company.
Notwithstanding any other provision of this Agreement, if NBPCo or any of its
Affiliates seeks to, or does acquire, engage in, or operate a venture of the
type described above or that otherwise competes with the Company, the Board of
Managers may restrict the access of NBPCo and its Affiliates to Confidential
Information in the Board of Managers’ sole discretion, and NBPCo agrees that, at
the request of the Board of Managers, neither NBPCo nor any of its Affiliates
will participate in or receive information related to Board of Managers meetings
and other discussions relating to such Confidential Information or the
consideration of the Company’s involvement in such venture, Competing Business
or Competing Facility.

(vi)        Section 6.7(b) may not be amended without the consent of NBPCo so
long as NBPCo or any of its Affiliates owns or controls any Units of the
Company.

(vii)        For purposes of this Section 6.7(b) only, “Competing Business”
means a business or a Person conducting or Controlling a business that directly
or indirectly competes with the business of the Company by engaging in the
business of cattle slaughtering, beef processing or hide tanning in the United
States or Mexico; and “Competing Facility” means any cattle slaughtering
facility, any beef processing facility or any hide tanning facility owned by a
Competing Business in the United States or Mexico.

(c)        Certain Activities of Klein Prohibited.  Until the two-year
anniversary of the date that Klein, New Kleinco and their respective Affiliates
no longer own or Control any of the Units of the Company, none of Klein, New
Kleinco or their respective Affiliates shall, directly or indirectly, own or
Control any Ownership Interests of, or otherwise run, manage, operate, direct,
Control or participate in the ownership, management, operation or Control of,
any Competing Business or any Competing Facility, other than an Ownership
Interest of not more than 2.0% in the aggregate in any publicly traded entity
that is a Competing Business or that owns or Controls a Competing Business or a
Competing Facility.

(d)        Severability.  If the final judgment of a court of competent
jurisdiction declares that any term or provision of this Section 6.7 is invalid
or unenforceable, the parties hereto agree that the court making the
determination of invalidity or unenforceability will have the power to reduce
the scope, duration or area of the term or provision, to delete specific words
or phrases, or to replace any invalid or unenforceable term or provision with a
term or provision that is valid and enforceable and that comes closest to
expressing the intention of the invalid or unenforceable term or provision, and
this Agreement will be enforceable as so modified after the expiration of the
time within which the judgment may be appealed.

 

26



--------------------------------------------------------------------------------

6.8        Agreement for NBPCo to Negotiate Certain Requirements Contracts in
Good Faith. From and after the Effective Date, the Company and NBPCo agree to
continue to meet and negotiate in good faith and on an arm’s length basis to
ensure the Company’s ability to acquire all its requirements of NBPCo’s finished
product, and NBPCo’s ability to acquire all of its requirements of the Company’s
trim, with equal to or less than 50% lean, each on terms and conditions at least
as favorable as the terms and conditions that such party would permit any other
Person to participate in such transactions. This Section 6.8 may not be amended
without the consent of NBPCo so long as NBPCo or its Affiliates own or control
Units of the Company.

6.9        Agreement Regarding NBPCo Waiver of Right of Set-off. Each of NBPCo
and the Company hereby irrevocably waives any right to offset any payment due or
claimed to be due to such party under any agreement entered into between them
against any amounts that are due or claimed to be due by the other party under
any other such agreement. This Section 6.9 may not be amended without the
consent of NBPCo, so long as NBPCo or its Affiliates own or control Units of the
Company.

6.10        Contracts with Managers or their Affiliates. No contract or
transaction between the Company and a Manager or one of its Affiliates, or
between the Company and any other entity in which a Manager or one of its
Affiliates has a material financial interest, shall be void or voidable solely
for this reason, or solely because the Manager is present at or participates in
the Board of Managers meeting at which the contract or transaction is authorized
or votes to authorize such contract or transaction, if: (a) the material facts
of such Manager’s material financial interest are disclosed to the Board of
Managers; and (b) the contract or transaction is otherwise permitted, authorized
or approved in accordance with this Agreement. The presence of the interested
Manager may be counted in determining both the presence of a quorum at any such
meeting at which the contract or transaction is authorized and the vote with
respect thereto.

6.11        Member Compensation; Expenses; Loans.

(a)        Except as otherwise provided in a written agreement approved by the
Board of Managers and with Member Consent, no Member shall receive any salary,
fee, or draw for services rendered to or on behalf of the Company. Except as
otherwise approved, permitted or contemplated by or pursuant to a policy
approved by the Board of Managers and Member Consent, no Member shall be
reimbursed for any expenses incurred by such Member on behalf of the Company.

(b)        Subject to Sections 6.6 and 7.4.2, any Member or Affiliate may, to
the extent authorized by the Board of Managers and not prohibited by the Credit
Documents, lend or advance money to the Company. If any Member or Affiliate
shall make any such permitted loan or loans to the Company or advance money on
its behalf, the amount of any such loan or advance shall not be treated as a
contribution to the capital of the Company but shall be a debt due from the
Company and shall be repayable out of the Company’s cash. None of the Members or
their Affiliates shall be obligated to make any loan or advance to the Company.

 

27



--------------------------------------------------------------------------------

7.

DESIGNATION, RIGHTS, AUTHORITIES, POWERS, RESPONSIBILITIES AND DUTIES OF THE
BOARD OF MANAGERS

7.1        Board of Managers. The business of the Company shall be managed by
the Board of Managers. As of the Effective Date, the Board of Managers shall
consist of the individuals set forth in Section 7.2. Thereafter, the individuals
constituting the Board of Managers shall be designated by the Members in
accordance with the provisions of Section 7.3. Decisions of the Board of
Managers shall be decisions of the Company’s “manager” for all purposes of the
Act and shall be carried out by officers or agents of the Company designated by
the Board of Managers in the resolution in question or in one or more standing
resolutions or with the power and authority to do so under Article 8.

A decision of the Board of Managers may be amended, modified or repealed in the
same manner in which it was adopted or in accordance with the procedures set
forth in this Article 7 as then in effect, but no such amendment, modification
or repeal shall affect any Person who has been furnished a copy of the original
resolution, certified by a duly authorized officer of the Company, until such
Person has been notified in writing of such amendment, modification or repeal.

7.2        Managers. The Managers of the Company comprising the Board of
Managers as of the Effective Date, who shall serve for such terms and in such
manner as prescribed by this Article 7, are the following Persons:

 

     

Manager Name

 

  

Address

 

  

Designated By

 

1.     

Marcos Antônio Molina

dos Santos (Chairman)

  

Avenida Queiroz Filho, nº 1560,

Bloco 5, Torre Sabiá, 3º andar,

Sala 301, Vila Hamburguesa,

City of São Paulo, State of São

Paulo, 05319-000

 

   NBM 2.      Martin Secco Arias   

Avenida Queiroz Filho, nº 1560,

Bloco 5, Torre Sabiá, 3º andar,

Sala 301, Vila Hamburguesa,

City of São Paulo, State of São

Paulo, 05319-000

 

   NBM 3.     

José Eduardo de Oliveira

Miron

  

Avenida Queiroz Filho, nº 1560,

Bloco 5, Torre Sabiá, 3º andar,

Sala 301, Vila Hamburguesa,

City of São Paulo, State of São

Paulo, 05319-000

 

   NBM 4.      Alain Emile Henri Martinet   

Avenida Queiroz Filho, nº 1560,

Bloco 5, Torre Sabiá, 3º andar,

Sala 301, Vila Hamburguesa,

   NBM

 

28



--------------------------------------------------------------------------------

      Manager Name   

Address

 

   Designated By          

City of São Paulo, State of São Paulo, 05319-000

 

     5.      Ian David Hill   

Avenida Queiroz Filho, nº 1560, Bloco 5, Torre Sabiá, 3º andar, Sala 301, Vila
Hamburguesa, City of São Paulo, State of São Paulo, 05319-000

 

   NBM 6.      Brian Friedman   

520 Madison Avenue

New York, NY 10022

 

   Jefferies 7.      Nicholas Daraviras   

520 Madison Avenue

New York, NY 10022

 

   Jefferies 8.      Stanley Linville   

12200 N. Ambassador Dr.

Kansas City, MO 64163

 

   USPB 9.      Timothy M. Klein   

10217 Hwy 92

Kearney, MO 64060

 

   CEO

7.3        Number and Designation Rights.

(a)        The Board of Managers shall consist of up to nine Managers, to be
appointed as follows:

(i)        Jefferies, for so long as Jefferies and its Affiliates hold the
Requisite Percentage, shall have the right to designate two Managers (each such
Manager, a “Jefferies Manager”).

(ii)        USPB, until the earliest to occur of (A) USPB ceasing to own at
least 1,068 Units and (B) the date on which the Cattle Agreement Trigger occurs,
shall have the right to designate one Manager.

(iii)        NBM shall have the right to designate five Managers (each, an “NBM
Manager”).

(iv)        The Chief Executive Officer of the Company shall be a Manager.

(b)        Other than with respect to the Managers set forth in Section 7.2, if
it is necessary pursuant to this Article 7 to appoint additional or replacement
Managers, each Member specified to so designate one or more Manager(s) pursuant
to Section 7.3(a) shall designate its Manager(s) by delivering to the Company a
written statement designating its Manager(s) and setting forth the respective
business address and telephone number of each

 

29



--------------------------------------------------------------------------------

such Manager. The Members, by signing this Agreement, hereby agree to the
designation of the Persons identified above in Section 7.2 hereto as Managers
until their successors are designated in accordance with this Article 7, each
such Manager, being deemed designated by the Member set forth opposite such
Manager indicated above. A Manager need not be a Member.

7.4        Voting and Act of the Board of Managers; Actions Requiring Jefferies
Consent; Action without a Meeting.

7.4.1        Subject to Section 7.4.2, each Manager shall have one vote on any
matter before the Board of Managers, and any such matter shall be decided by the
Board of Managers by the affirmative vote of a majority of the Managers present
at a duly held meeting at which a quorum is present, and references in this
Agreement to actions by the Board of Managers shall be read accordingly. There
shall be no requirement that any action of the Board of Managers be approved by
the Managers elected or appointed by a certain group of Members.

7.4.2        Notwithstanding Section 7.4.1, the approval of any of the matters
set out on Exhibit B shall require (a) the affirmative vote of a majority of the
Managers present at a duly held meeting at which a quorum is present, (b) for so
long as Jefferies owns the Requisite Percentage, the approval by Jefferies in
its capacity as a Member, and (c) the approval by NBM in its capacity as a
Member. When requested by the Board of Managers pursuant to this Section 7.4.2,
each of Jefferies and NBM shall, within five Business Days of receipt of such
request, provide written notice to the Board of Managers of its determination to
consent or not consent to the actions for which such consent is required
pursuant to Exhibit B.

7.4.3        Any action required or permitted to be taken at a meeting of the
Board of Managers may be taken by unanimous written action signed by all of the
Managers comprising the Board of Managers and such writing or writings shall be
filed with the records of the meetings of the Board of Managers. Such consent
shall be treated for all purposes as the act of the Board of Managers. For the
avoidance of doubt, the vote required for a written action pursuant to this
Section 7.4.3 shall not affect the vote required for an action to be taken at a
meeting of the Board of Managers pursuant to Section 7.4.1.

7.5        Tenure. Except as otherwise provided by law or by this Agreement,
each Manager shall remain in office until such Manager dies, resigns, or is
removed by the Member designating such Manager.

7.6        Resignation. Any Manager may resign at any time. Such resignation
shall be made in writing and shall take effect at the time specified therein or,
if no time be specified then at the time of its receipt by the President or the
Secretary of the Company. The acceptance of a resignation shall not be necessary
to make it effective, unless expressly so provided in the resignation.

7.7        Removal. A Manager may be replaced or removed at any time by the
Member designating such Manager, and may only be removed in accordance with this
Section 7.7.

 

30



--------------------------------------------------------------------------------

7.8        Vacancies. Any vacancy occurring on the Board of Managers shall be
filled by the Member designating such Manager having the right to elect or
appoint such Manager. The Board of Managers shall have and may exercise all
their powers notwithstanding the existence of one or more vacancies in their
number, subject to any requirements of law or of this Agreement as to the number
of Managers required for a quorum or for any vote or other action; provided,
however, that the Board of Managers may not take any action without first giving
a Member able to designate a Manager to fill a vacancy at least 48 hours to fill
such vacancy.

7.9        Meetings. Regular meetings of the Board of Managers shall be held
from time to time as determined by the Board of Managers. Special meetings of
the Board of Managers shall be held upon the call of the Chairman of the Board
of Managers, the Chief Executive Officer or any Manager designated by NBM. Board
of Managers meetings shall be held at the principal office of the Company or at
such other place, either within or without the State of Delaware, as shall be
designated by the person calling the meeting and stated in the notice of the
meeting. Managers may participate in a Board of Managers meeting by means of
video or audio conferencing or similar communications equipment whereby all
Managers participating in the meeting can hear each other.

7.10        Notice. Notice of each meeting of the Board of Managers, in writing
or by electronic mail, stating the place, day and hour of the meeting, shall be
given to each Manager at least 48 hours before the time at which the meeting is
to be held. The notice or waiver of notice of any special or regular meeting of
the Board of Managers does not need to specify the business to be transacted or
the purpose of the meeting.

7.11        Waiver. Whenever any notice is required to be given to a Manager
under the provisions of this Agreement, a waiver thereof in writing signed by
the Manager, whether before or after the time stated therein, shall be deemed
equivalent to the giving of such notice. Attendance of a Manager at any meeting
of the Board of Managers shall constitute waiver of notice of such meeting by
the Manager, except where the Manager attends a meeting for the express purpose
of stating its objection to the transaction of any business because the meeting
is not lawfully called or convened.

7.12        Quorum; Attendance by Proxy.

7.12.1        Attendance by all of the NBM Managers and, for so long as
Jefferies owns the Requisite Percentage, by at least one Jefferies Manager,
shall constitute a quorum necessary for the transaction of business at any
regular or special meeting of the Board of Managers; provided that where the
attendance of a Jefferies Manager or the NBM Managers is required pursuant to
the preceding clause and two consecutive duly-called meetings of the Board of
Managers are adjourned due to failure to achieve a quorum as a result of the
non-attendance of a Jefferies Manager or the NBM Managers, as applicable, such
meeting shall be re-convened again upon two Business Days’ notice to the
Managers, and the presence of a Jefferies Manager or all of the NBM Managers, as
applicable, shall not be required to constitute a quorum at such third
duly-called meeting. If less than a quorum is present, those Managers present
may adjourn the meeting from time to time until a quorum shall be present.

 

31



--------------------------------------------------------------------------------

7.12.2        Any NBM Manager or Jefferies Manager may designate another NBM
Manager or Jefferies Manager, respectively, as his or her proxy to attend a
Board of Managers meeting (the Manager giving such proxy being a “Proxy
Manager”). Any such Proxy Manager shall be counted as present at such Board of
Managers meeting for all purposes under this Agreement, and the vote of such
Proxy Manager shall be deemed given by the Manager designated as the receiver of
any such proxy as if the Proxy Manager had himself or herself attended such
meeting and cast his or her vote in person.

7.13        Compensation. Unless otherwise unanimously approved by the Board of
Managers, Managers who are not employees of the Company shall not be compensated
for serving as Managers; provided that in the event that a Member designates as
a Manager an unrelated third-party (including as to the Member designating such
Manager) to serve as one of its Managers, the Board of Managers may determine to
compensate such Manager for serving as a Manager up to an aggregate compensation
level not to exceed $100,000 per year. Managers shall be entitled to
reimbursement for reasonable expenses incurred in attending meetings of the
Board of Managers.

7.14        Authority of Board of Managers. Subject to the provisions of this
Agreement that require the consent or approval of one or more Members, the Board
of Managers shall have the exclusive power and authority to manage the business
and affairs of the Company and to make all decisions with respect thereto.
Except as otherwise expressly provided in this Agreement, the Board of Managers
or Persons designated by the Board of Managers, including officers and agents
appointed by the Board of Managers, shall be the only Persons authorized to
execute documents which shall be binding on the Company. To the fullest extent
permitted by the Act, but subject to any specific provisions hereof granting
rights to Members, the Board of Managers shall have the power to perform any
acts, statutory or otherwise, with respect to the Company or this Agreement,
which would otherwise be possessed by the Members under the Act, and the Members
shall have no power whatsoever with respect to the management of the business
and affairs of the Company. All decisions and other matters concerning the
computation and allocation of items of income, gain, loss, deduction, and credit
among the Members, and accounting procedures not specifically and expressly
provided for by the terms of this Agreement, shall be determined by the Board of
Managers in good faith. Any determination made pursuant to this Section 7.14 by
the Board of Managers shall be conclusive and binding on all Members, but
subject to written objection and legal action challenging the decision based on
lack of good faith. The power and authority granted to the Board of Managers
shall include all those necessary, convenient or incidental for the
accomplishment of the purposes of the Company and shall include the power to
make all decisions with regard to the management, operations, assets, financing
and capitalization of the Company, including without limitation, the power and
authority to undertake and make decisions concerning (in each case subject to
the terms, conditions, and special approval requirement of this Agreement): (a)
hiring and firing employees, attorneys, accountants, brokers, investment bankers
and other advisors and consultants, (b) entering into leases for real or
personal property, (c) opening bank and other deposit accounts and operations
thereunder, (d) purchasing, constructing, improving, developing and maintaining
real property, (e) purchasing insurance, goods, supplies, equipment, materials
and other personal property, (f) borrowing money, obtaining credit, issuing
notes, debentures, securities, equity or other interests of or in the Company
and securing the obligations undertaken in connection therewith with mortgages
on, pledges of and security interests in all or any portion of the real or
personal property of the Company, (g) making investments in or the acquisition
of securities of any Person, (h) giving guarantees and indemnities, (i) entering
into

 

32



--------------------------------------------------------------------------------

contracts or agreements, whether in the ordinary course of business or
otherwise, (j) mergers with or acquisitions of other Persons, (k) dissolution,
(l) the sale or lease of all or any portion of the assets of the Company,
(m) forming subsidiaries or joint ventures, (n) compromising, arbitrating,
adjusting and litigating claims in favor of or against the Company and (o) all
other acts or activities necessary, convenient or incidental for the
accomplishment of the purposes of the Company including any and all actions that
the Company may take as described in Section 2.6.

7.15        Reliance by Third Parties. Any person or entity dealing with the
Company or the Members may rely upon a certificate signed by a Manager as to:
(a) the identity of the Members, (b) the existence or non-existence of any fact
or facts which constitute a condition precedent to acts by Members or are in any
other manner germane to the affairs of the Company, (c) the Persons which are
authorized to execute and deliver any instrument or document of or on behalf of
the Company, (d) the authorization of any action by or on behalf of the Company
by the Board of Managers or any officer or agent acting on behalf of the Company
or (e) any act or failure to act by the Company or as to any other matter
whatsoever involving the Company or the Members.

 

8.

DESIGNATION, RIGHTS, AUTHORITIES, POWERS, RESPONSIBILITIES AND DUTIES OF
OFFICERS AND AGENTS

8.1        Officers, Agents. The Board of Managers by vote or resolution shall
have the power to appoint officers and agents to act for the Company with such
titles, if any, as the Board of Managers deems appropriate and to delegate to
such officers or agents such of the powers as are granted to the Board of
Managers hereunder, including the power to execute documents on behalf of the
Company, as the Board of Managers may in its sole discretion determine;
provided, however, that no such delegation by the of Managers shall cause the
Persons constituting the Board of Managers to cease to be the “managers” of the
Company within the meaning of the Act. The officers so appointed may include
persons holding titles such as Chairman, Chief Executive Officer, President,
Chief Financial Officer, Executive Vice President, Chief Accounting Officer,
Vice President, and Secretary. Unless the authority of the officer in question
is limited or specified in the document appointing such officer or in such
officer’s employment agreement or is otherwise specified or limited by the Board
of Managers, any officer so appointed shall have the same authority to act for
the Company as a corresponding officer of a Delaware corporation would have to
act for a Delaware corporation in the absence of a specific delegation of
authority and as more specifically set forth in this Article 8; provided,
however, that without the required consents pursuant to Sections 6.6 and 7.4.2
no officer shall take any action for which the consent of certain Members is
required thereunder; and provided, further, that without the required consent
pursuant to Section 8.10, no officer shall take any action for which consent is
required thereunder.

8.2        Election. Officers may be elected by the Board of Managers at any
time. At any time or from time to time the Board of Managers may delegate to any
officer their power to elect or appoint any other officer or any agents.
Officers must be natural persons.

8.3        Tenure. Each officer shall hold office until its respective successor
is chosen and qualified unless a different period shall have been specified by
the terms of its election or appointment, or in each case until he or she sooner
dies, resigns, is removed or becomes disqualified. Each agent shall retain its
authority at the pleasure of the Board of Managers, or the officer by whom he or
she was appointed or by the officer who then holds agent appointive power.

 

 

33



--------------------------------------------------------------------------------

8.4        Chairman of the Board of Managers, Chief Executive Officer, President
and Vice President. The Chairman of the Board of Managers, if any, shall be
selected by NBM for so long as NBM remains a Member and shall not be an officer
of the Company and shall instead have such duties and powers as shall be
designated from time to time by the Board of Managers. Subject to the terms and
conditions of this Agreement, the Chief Executive Officer shall have direct and
general charge and supervision of all business and administrative operations of
the Company and all other such duties, responsibilities authority and privileges
as are set forth in his employment agreement, if any, as amended from time to
time, in addition to those duties, responsibilities, authority and privileges as
are delegated to him by the Board of Managers or that a Chief Executive Officer
of a Delaware corporation would have in respect of a Delaware corporation in the
absence of a specific delegation of such duties, responsibility, authority and
privileges. The Chief Executive Officer shall also perform such other duties
that may be assigned by the Board of Managers to the extent consistent with this
Agreement and his employment agreement, if any, as amended from time to time.
The President and any Vice Presidents, if any, shall have duties as shall be
designated from time to time by the Chief Executive Officer or by the Board of
Managers.

8.5        Chief Financial Officer. Unless the Board of Managers otherwise
specifies, the Chief Financial Officer of the Company shall be in charge of its
funds and valuable papers, its books of account and accounting records, and of
its accounting procedures and shall have such other duties and powers as may be
designated from time to time by the Chief Executive Officer or the Board of
Managers.

8.6        Secretary and Assistant Secretaries. The Secretary shall record all
proceedings of the Members and the Board of Managers in a book or series of
books to be kept therefor and shall file therein all actions by written consent
of the Board of Managers. In the absence of the Secretary from any meeting, an
Assistant Secretary, or if no Assistant Secretary is present, a temporary
secretary chosen at the meeting, shall record the proceedings thereof. The
Secretary shall keep or cause to be kept records, which shall contain the names
and record addresses of all Members. The Secretary shall have such other duties
and powers as may from time to time be designated by the Board of Managers, the
Chair of the Board of Managers or the Chief Executive Officer. Any Assistant
Secretaries shall have such duties and powers as shall be designated from time
to time by the Board of Managers, the Chair of the Board of Managers, the Chief
Executive Officer or the Secretary.

8.7        Vacancies. If the office of any officer becomes vacant, the Board of
Managers may choose a successor. Each such successor shall hold office for the
unexpired term, and until its successor is chosen and qualified or in each case
until he or she sooner dies, resigns, is removed or becomes disqualified.

8.8        Resignation and Removal. Subject to the terms of any applicable
employment agreement of an officer, the Board of Managers may at any time remove
any officer either with or without cause. The Board of Managers may at any time
terminate or modify the authority of any agent. Any officer may resign at any
time by delivering its resignation in writing to the Chairman of the Board of
Managers, the Chief Executive Officer or the Secretary or to a meeting of the
Board of Managers. Such resignation shall be effective upon receipt unless
specified to be effective at some other time, and without in either case the
necessity of its being accepted unless the resignation shall so state.

 

34



--------------------------------------------------------------------------------

8.9        Compensation. Officers shall receive such compensation as may be
determined from time to time by resolution of the Board of Managers or as
otherwise provided in a written employment agreement.

8.10        Certain Actions Requiring Board of Managers Consent. Notwithstanding
any delegation of the Board of Managers’ authority to any officer pursuant to
the foregoing provisions of this Article 8 and notwithstanding any other
provision of this Agreement or any employment agreement between such officer and
the Company, the power to take the following actions shall be vested exclusively
in the Managers (subject to Sections 6.6 and 7.4.2), unless the Board of
Managers gives its express prior consent thereto:

(a)        Entering into any contract, agreement or arrangement with any Person
(including with accountants, investment bankers or consultants) where the
aggregate expenditure of the Company with respect to any such Person in any
Fiscal Year will or is reasonably likely to exceed $1,000,000, excluding those
expenditures in the ordinary course of business or that are contemplated in the
annual budget approved by the Board of Managers.

(b)        Entering into any agreement for the borrowing of money (whether in
the public or private markets), obtaining credit (other than trade credit in the
normal course of business) or amending in any material respect any of the terms
and conditions of any of the Credit Documents.

(c)        Issuances of additional Units of the Company.

(d)        Securing any obligations of the Company with any of its assets.

(e)        Distributions of cash (or other Company assets) to Members.

(f)        Acquisitions, disposals or sales of properties or assets (whether
effected by merger, sale of assets, lease or equity exchange or otherwise),
other than in the ordinary course of business or as contemplated in the annual
budget approved by the Board of Managers, and other than in any transaction
involving less than $1,000,000.

(g)        Adoption of or changes in the annual budgets which shall be prepared
by the officers of the Company in detail reasonably satisfactory to, and
approved by, the Board of Managers, and which shall be consistent with the
format used by the Company for preparation of its annual and quarterly financial
statements.

(h)        Making unbudgeted expenditures of $1,000,000 or more in any Fiscal
Year.

(i)        Approval of any Succession Plan or changes or amendments of the
Succession Plan.

(j)        Hiring, firing, promotion or demotion of any officer on the Senior
Management Team or the Chief Financial Officer.

 

35



--------------------------------------------------------------------------------

(k)        Termination and hiring of general legal counsel for the Company and
the hiring of special legal counsel.

(l)        Approval of the Company’s expense reimbursement policies, to the
extent relating to members of the Senior Management Team, and the Company’s
currency or securities hedging and insurance policies.

(m)        The formation of or investment in any Subsidiaries and any agreements
relating thereto, including without limitation any agreements with joint
venturers, partners or co-investors.

(n)        The approval of any employment (or similar) contract or agreement
under which the obligations of the Company exceed (or are expected to exceed)
$1,000,000 over the term of such contract or agreement or exceed (or are
expected to exceed) $333,333 in any Fiscal Year.

(o)        Initiating, revising or eliminating any management bonus program.

(p)        Making any material public announcement outside the normal course of
business, unless the making of such public announcement is: (i) necessary to
prevent a material adverse effect on the business of the Company or is otherwise
required by applicable law; or (ii) deemed necessary and appropriate by the
Senior Management Team to avoid an imminent public health danger.

(q)        Approving all new sites for office space, plants or other operations
and of associated capital expenditures, other than those contemplated in the
annual budget approved by the Board of Managers.

(r)        Indemnifying any officer, manager, employee or agent of the Company
or its Subsidiaries on behalf of the Company or its Subsidiaries.

(s)        Initiating or settling any litigation where the resulting loss or
damage (plus any costs, including attorneys’ fees) will or could reasonably be
anticipated to exceed $1,000,000.

 

9.

BOOKS, RECORDS, ACCOUNTING AND REPORTS

9.1        Books and Records. The books and records of the Company shall reflect
all the Company’s transactions and shall be appropriate and adequate for the
Company’s business. The Company shall maintain at its principal office or such
other office as the Board of Managers shall determine all of the following:

(a)        A current list of the full name and last known business or
residential address of each Member and Manager;

(b)        information regarding the amount of cash and a description and
statement of the agreed value of any other property or services contributed by
each Member and

 

36



--------------------------------------------------------------------------------

which each Member has agreed to contribute in the future, and the date on which
each Member became a Member of the Company;

(c)        A copy of the Certificate of Formation and this Agreement, including
any amendments to either thereof, together with executed copies of any powers of
attorney pursuant to which the Certificate of Formation, this Agreement or any
amendments have been executed;

(d)        Copies of the Company’s federal, state and local income tax or
information returns and reports;

(e)        The audited financial statements of the Company; and

(f)        The Company’s books and records.

9.2        Delivery to Member, Inspection; etc. Upon the request of any Member
for any purpose reasonably related to such Member’s Interest, the Board of
Managers shall allow the Member and its designated representatives or agents,
upon at least two Business Days prior written notice to the Board of Managers
and during reasonable business hours, to examine the Company’s books and records
for such purpose at the Member’s sole cost and expense. A Member requesting such
an examination of the Company’s books and records may also request, and the
Board of Managers shall endeavor to cause, that Managers, members of the Senior
Management Team, and the independent certified public accountants for the
Company be made available to discuss such books and records. In addition, each
Member shall have the right to obtain from the Company such other information
regarding the Company’s affairs and financial condition as is just and
reasonable. The foregoing rights shall be subject to Section 9.6 and to such
reasonable standards as may be established by the Board of Managers from time to
time. Notwithstanding anything to the contrary herein, information obtained in
connection with this Section 9.2 shall be deemed Confidential Information and
not be used in competition with the Company. The rights and privileges set forth
in this Section 9.2 shall not apply (a) to a Member whose Governance Rights have
terminated pursuant to Section 3.5 hereof, (b) to any assignee of a Member
except to the extent required by the Act, (c) in any event to any Member who is
employed by, retained by, Affiliated with or Controlled by a Competing Business
at the time of request or examination, or (d) in the event that the provision of
such information gives rise to or would reasonably be expected to give rise to
U.S. Securities and Exchange Commission reporting obligations.

9.3        Accounting; Fiscal Year. The Company shall use the accrual method of
accounting in preparing its financial reports and for tax purposes and shall
keep its books and records accordingly. The Board of Managers may, without any
further consent of the Members (except as specifically required by the Code),
apply for IRS consent to, and otherwise effect a change in, the Company’s Fiscal
Year.

9.4        Reports.

(a)        In General. The Chief Financial Officer of the Company shall be
responsible for causing the preparation of financial reports of the Company and
the coordination of financial matters of the Company with the Company’s
accountants.

 

37



--------------------------------------------------------------------------------

(b)        Periodic and Financial Reports. The Company shall maintain and
provide to each Member upon request, the financial statements listed in clauses
(i) and (ii) below, prepared, in each case (other than Capital Contributions,
profits and losses and other allocations, distributions and Capital Accounts
with respect to Member’s Capital Accounts, which shall construed, determined and
reported to Members in accordance with this Agreement) in accordance with GAAP.

(i)        As soon as practicable following the end of each Fiscal Year (and in
any event within the time frame required by Jefferies for its reporting
processes), an unaudited balance sheet of the Company as of the end of such
Fiscal Year and the related statements of operations and cash flows for such
Fiscal Year. As soon as practicable following the end of each Fiscal Year (and
in any event within the time frame required by Jefferies for its reporting
processes), a balance sheet of the Company as of the end of such Fiscal Year and
the related statements of operations, Members’ Capital Accounts and changes
therein, and cash flows for such Fiscal Year, together with appropriate notes to
such financial statements, all of which shall be audited and certified by the
Company’s accountants, and in each case, to the extent the Company was in
existence, setting forth in comparative form the corresponding figures for the
immediately preceding Fiscal Year.

(ii)        As soon as reasonably practicable following the end of each of the
first three fiscal quarters of each Fiscal Year and following the end of each of
the first 11 fiscal months of each Fiscal Year (and in any event within the time
frame required by Jefferies for its reporting processes), an unaudited balance
sheet of the Company as of the end of such fiscal quarter or fiscal month, as
the case may be, and the related unaudited statements of operations and cash
flows for such fiscal quarter or fiscal month, as the case may be, and for the
Fiscal Year to date, in each case, to the extent the Company was in existence,
setting forth in comparative form the corresponding figures for the prior Fiscal
Year’s fiscal quarter or fiscal month, as the case may be, and the fiscal
quarter or fiscal month, as the case may be, just completed.

(c)        IFRS. Notwithstanding the above, the Company shall maintain and
provide to each Member upon request (i) such data, and in such format, as may be
required to enable the Investor to prepare financial information under
International Financial Reporting Standards (“IFRS”) and (ii) a reconciliation
between GAAP and IFRS. The Company shall, upon request of any NBM Manager,
prepare or cause to be prepared annual and quarterly financial statements in
accordance with IFRS.

(d)        Other Reports. The Board of Managers shall cause to be delivered
promptly to Members such other information that is customarily provided the
shareholders or members, such as reports of adverse developments, management
letters, communications with Members of Managers, press releases and
registration statements.

9.5        Filings. At the Company’s expense, NBM shall cause all tax returns
required to be filed by the Company to be prepared and timely filed (including
extensions) with the appropriate authorities and to have prepared and to furnish
to each Member such information with respect to

 

38



--------------------------------------------------------------------------------

the Company (including without limitation a schedule setting forth such Member’s
distributive share of the Company’s income, gain, loss, deduction and credit as
determined for federal income tax purposes) as is necessary to enable such
Member to prepare such Member’s federal, state and local income tax returns.
NBM, at the Company’s expense, shall also cause to be prepared and timely filed,
with appropriate federal and state regulatory and administrative authorities,
all reports required to be filed by the Company with those entities under then
current applicable laws, rules and regulations.

9.6        Non-Disclosure.

9.6.1        Each Member agrees that, except as otherwise consented to by the
Board of Managers, all non-public information furnished to such Member pursuant
to this Agreement or otherwise regarding the Company or its business that is not
generally available to the public (“Confidential Information”) will be kept
confidential and will not be used by such Member (or its Affiliates, agents,
representatives or employees) in competition with the Company or disclosed by
such Member, or by any of such Member’s agents, representatives or employees, in
any manner, in whole or in part, except that (a) each Member shall be permitted
to disclose such Confidential Information to those of such Member’s agents,
representatives and employees who need to be familiar with such information in
connection with such Member’s investment in the Company and who are charged with
an obligation of confidentiality, (b) each Member shall be permitted to disclose
such Confidential Information to such Member’s partners and equity holders so
long as they agree to keep such information confidential on the terms set forth
herein, (c) each Member shall be permitted to disclose Confidential Information
to the extent required by law or rules and regulations of any applicable stock
exchange on which a Member’s securities are listed or traded, so long as such
Member shall have first provided the Company a reasonable opportunity to contest
the necessity of disclosing such information, and (d) each Member shall be
permitted to disclose Confidential Information to the extent necessary for the
enforcement of any right of such Member arising under this Agreement.
Notwithstanding the foregoing, each Member (and each employee, representative or
other agent of the Member) may disclose to any and all Persons, without
limitation of any kind, the tax treatment and tax structure of the transaction
and all materials of any kind (including opinions or other tax analyses) that
are provided to the Member relating to such tax treatment and tax structure.

9.6.2        Each Member agrees that it shall be liable for any breach or
violation of the provisions of Section 9.6.1 by any Person to whom such Member
provides Confidential Information (other than the Company). The covenants and
undertakings contained in Section 9.6.1 relate to matters which are of a
special, unique and extraordinary character and a violation of any of the terms
of Section 9.6.1 will cause irreparable injury to the Company, the amount of
which will be impossible to estimate or determine and which cannot be adequately
compensated. Accordingly, the remedy at law for any breach of Section 9.6.1 may
be inadequate. Therefore, notwithstanding anything to the contrary, the Company
shall be entitled to an injunction, restraining order or other equitable relief
from any court of competent jurisdiction in the event of any breach of any
provision of Section 9.6.1 without the necessity of proving actual damages or
posting any bond whatsoever. The rights and remedies provided by Section 9.6.1
are cumulative and in

 

39



--------------------------------------------------------------------------------

addition to any other rights and remedies which the Company may have hereunder
or at law or in equity.

9.6.3        Each Member is aware that (i) Jefferies is an “issuer” of
securities under United States securities laws and NBM Ultimate Parent is an
“issuer” of securities under Brazilian securities laws and (ii) that United
States and Brazilian securities laws prohibit any individual who has received
from an issuer or any of its Affiliates (including the Company) any material,
non-public information regarding such issuer or any of its Affiliates from
purchasing or selling securities of such issuer or from communicating such
information to any other individual under circumstances in which it is
reasonably foreseeable that such individual is likely to purchase or sell
securities of such issuer. As a consequence of its respective investments in the
Company, each Member will from time to time receive confidential information
concerning the Company that will constitute material, non-public information
concerning Jefferies and NBM Ultimate Parent. Each Member acknowledges this
prohibition and agrees to advise its respective Affiliates of this prohibition.

9.7        Restrictions on Receipt. The rights of Members to receive reports or
to request information pursuant to this Article 9 shall be subject to
Section 3.5.

 

10.

TAX MATTERS

10.1        Tax Matters Member. The provisions of this Section 10.1 shall apply
for and with respect to taxable years ending on or prior to December 31, 2017,
and all references to the “Code” herein are as the Code in effect prior to
amendment by the Bipartisan Budget Act of 2015 (and any similar provision under
state or local law).

10.1.1        Jefferies shall designate a qualifying Member to act as the tax
matters partner of the Company (the “Tax Matters Member”) as defined in
Section 6231(a)(7) of the Code. The Tax Matters Member will represent the
Company in any audits, disputes or controversies or proceedings under the TEFRA
Rules; provided, however, that the Tax Matters Member shall keep the Board of
Managers informed as to all material developments with respect to such audits,
disputes or controversies and shall not have any right to settle or compromise
any such audits, disputes, controversies or proceedings without approval of the
Board of Managers. The Tax Matters Member shall (a) furnish to each Member
affected by an audit of Company income tax returns a copy of each notice or
other communication received from the IRS or applicable state authority and
(b) keep such Members informed of any administrative or judicial proceeding, as
required by Section 6223(g) of the Code.

10.1.2        The Company shall not be obligated to pay any fees or other
compensation to the Tax Matters Member in its capacity as such. However, the
Company shall reimburse the reasonable expenses (including reasonable outside
attorneys’ and other reasonable outside professional fees, and allocated
overhead and internal costs) incurred by the Tax Matters Member in such
capacity. The cost of any resulting audits or adjustments of a Member’s tax
return shall be borne solely by the affected Member.

 

40



--------------------------------------------------------------------------------

10.1.3        The Company shall indemnify and hold harmless the Tax Matters
Member from and against any loss, liability, damage, cost or expense (including
reasonable attorneys’ and accountants’ fees) sustained or incurred as a result
of any act or decision concerning Company tax matters and within the scope of
such Member’s responsibilities as Tax Matters Member, so long as such act or
decision was not the result of gross negligence, fraud or willful misconduct by
the Tax Matters Member. The Tax Matters Member shall be entitled to rely on the
advice of outside legal counsel and accountants as to the nature and scope of
its responsibilities and authority as Tax Matters Member, and any act or
omission of the Tax Matters Member pursuant to such advice in no event shall
subject the Tax Matters Member to liability to the Company or any Member, unless
such act or omission pursuant to such advice is as a result of gross negligence,
fraud or willful misconduct by the Tax Matters Member.

10.2        Partnership Representative. The provisions of this Section 10.2
shall apply for and with respect to taxable years beginning after December 31,
2017, and all references to the “Code” herein are as amended by the Bipartisan
Budget Act of 2015 (or any successor thereto and any similar provision under
state or local law).

10.2.1        Partnership Representative. NBM (or, if NBM no longer has the
right to designate a majority of the Managers, the Board of Managers) shall
designate the Company’s partnership representative (the “Partnership
Representative”) under Section 6223 of the Code (which may be NBM or any other
person designated by NBM or the Board of Managers, as applicable). Each Member
hereby consents to such designation and agrees that, upon the request of NBM, it
will execute, certify, acknowledge, deliver, swear to, file and record at the
appropriate public offices such documents as may be necessary or appropriate to
evidence such consent. The Partnership Representative shall be promptly
reimbursed for all reasonable expenses (including reasonable outside attorneys’
and other reasonable outside professional fees, and allocated overhead and
internal costs) incurred by it in connection with service as Partnership
Representative (as applicable) to the extent such reimbursement is not
prohibited by applicable law. Nothing herein shall be construed to restrict NBM
from causing the Company to engage an accounting firm or legal counsel to assist
the Partnership Representative in discharging its duties hereunder. The
Partnership Representative will represent the Company in any audits, disputes,
controversies or proceedings under the Partnership Tax Audit Rules; provided,
however, that the Partnership Representative shall keep the Board of Managers
informed as to all material developments with respect to such audits, disputes
or controversies and shall not have any right to settle or compromise any such
audits, disputes, controversies or proceedings without approval of the Board of
Managers. The Company and the Partnership Representative shall keep the Members
informed of any inquiries, audits, other proceedings or tax deficiencies
assessed or proposed to be assessed (of which the Company or Partnership
Representative is actually aware) by any taxing authority against the Company or
the Members.

10.2.2        Election Out of Partnership Audit Procedures. So long as the
Company satisfies the provisions of Sections 6221(b)(1)(B) through (D), the
Partnership Representative, with the approval of the Board of Managers, may
cause the Company to make the election set forth in Section 6221(b)(1) of the
Code so that the Partnership Tax

 

41



--------------------------------------------------------------------------------

Audit Rules shall not apply to the Company. If such election is made, the
Partnership Representative shall provide the proper notice to each Member in
accordance with Section 6221(b)(1)(E).

10.2.3        Partnership Level Assessments. Provided the election described in
Section 10.2.2 is not in effect, in the case of any adjustment by the IRS in the
amount of any item of income, gain, loss, deduction, or credit of the Company or
any Member’s distributive share thereof (“IRS Adjustment”), the Partnership
Representative, acting at the direction of NBM or the Board of Managers, as
applicable, shall respond to such IRS Adjustment in accordance with either
10.2.3(a) or (b).

(a)        In accordance with Section 6225 of the Code, the Partnership
Representative may cause the Company to pay any Imputed Tax Underpayment imposed
in the Adjustment Year. The Partnership Representative shall use reasonable
efforts to pursue available procedures to reduce any Imputed Tax Underpayment on
account of any Member’s tax status.

(b)        Alternatively, the Partnership Representative may elect under
Section 6226 of the Code to cause the Company to issue adjusted IRS Schedules
“K-1” (or such other form as applicable) reflecting a Member’s shares of any IRS
Adjustment for the Adjustment Year.

(c)        In connection with any decision by the Partnership Representative,
acting at the direction of the Board of Managers, regarding whether to make the
election described in Section 6226 of the Code pursuant to this
Section 10.2.3(b), the Partnership Representative shall use commercially
reasonable efforts to take into consideration the relative costs and the tax
consequences to the Company and the Members of making or not making such
election. If the Partnership Representative determines not to make the election
described in Section 6226 of the Code, the Partnership Representative will use
commercially reasonable efforts to (i) take into account the tax status of each
Member, when determining the amount of the Company’s Imputed Tax Underpayment
that is attributable to each Member, to the extent permitted by applicable law,
and (ii) allocate such amount in such manner that no Member will bear the
economic burden of any Imputed Tax Underpayment that is not attributable to such
Member to the extent practicable. For purposes of the preceding sentence, the
Partnership Representative shall use commercially reasonable efforts to take
into account amended tax returns timely filed by each Member, as described in
Section 6225(c)(2) of the Code, to the extent permitted by applicable law, and
the Partnership Representative shall use commercially reasonable efforts to
furnish to each Member, in a timely manner and to the extent reasonably
available to the Partnership Representative, such information as such Member may
reasonably request to prepare such amended tax returns to the extent
practicable.

(d)        Each Member agrees to (i) treat each item of income, gain, loss,
deduction, or credit attributable to the Company in a manner which is consistent
with the treatment of such item on the tax returns of the Company and
(ii) provide the Company and the Partnership Representative with any
information, documentation, or certification that the Company or Partnership
Representative reasonably requests in connection with an audit,

 

42



--------------------------------------------------------------------------------

dispute, controversy or other tax proceeding relating to the Company, including
any information or certifications that may be necessary for the Partnership
Representative to reduce Imputed Tax Underpayment or make an election under
Section 6226 of the Code.

10.2.4        Indemnification for Partnership Adjustments. Each Member hereby
agrees to indemnify and hold harmless the Company, the Board of Managers, the
Partnership Representative (including NBM in its capacity as such) or any of
their respective Affiliates, or any of their respective officers, directors,
employees, managers, members and, as determined by the Board of Managers in its
sole and absolute discretion, consultants or agents, from and against any
liability, cost, penalty, interest or expense (including, but not limited to,
legal and accounting fees) with respect to any Imputed Tax Underpayment or other
IRS Adjustment, regardless of whether such Member is a Member of the Company in
an Adjustment Year, with such proportionate share as reasonably determined by
the Board of Managers, including the Board of Managers’ reasonable discretion,
based on each Member’s interest in the Company in the Reviewed Year, each
Member’s tax status and a Member’s timely provision of information necessary to
reduce the amount of Imputed Tax Underpayment set forth in Section 6225(c) of
the Code. A Member’s reimbursement obligation pursuant to this Section 10.2.4
shall be effected, at the sole option of NBM or such other indemnified person,
either by (i) the Member’s immediate payment in cash to the Company or such
other indemnified person and/or (ii) the Company’s retention of amounts of
distributable cash that would otherwise be distributable to such Member (any
amount so retained shall be treated as distributed to such Member for purposes
of Section 5.2) and/or (iii) the Company’s making of the relevant payment on
behalf of such Member (any amount so paid, together with any costs and expenses
incurred by the Company in relation to such payment, to be repaid by reducing
the amount of the next succeeding distribution or distributions that would
otherwise have been made to such Member or, if such distributions are not
sufficient for that purpose, by reimbursement by such Member). NBM and the
Company will be entitled to take any other action determined to be necessary or
appropriate in connection with any obligation or possible obligation to impose
withholding pursuant to any tax law or to pay any tax with respect to a Member.

10.2.5        The obligations under this Section 10.2 shall survive a Member’s
ceasing to be a Member of the Company and/or the termination, dissolution,
liquidation and winding up of the Company.

10.3        Tax Returns. Unless otherwise agreed by the Board of Managers, all
returns of the Company shall be prepared by the Company’s independent certified
tax accountants under the direction of the Board of Managers, with such returns
being prepared consistent with past practice except to the extent otherwise
required by applicable law.

10.4        Tax Elections. Subject to Section 7.4.2, NBM shall, without any
further consent of the Members being required (except as specifically required
herein), cause the Company to make any and all elections for federal, state,
local, and foreign tax purposes including, without limitation, any election, if
permitted by applicable law: (i) to make the election provided for in Code
Section 6231(a)(1)(B)(ii) (prior to amendment under to the Bipartisan Budget Act
of 2015) or take any other action necessary to cause the provisions of Code
Sections 6221 through 6231 (as amended

 

43



--------------------------------------------------------------------------------

by the Bipartisan Budget Act of 2015) to apply to the Company (ii) to take any
action necessary or appropriate to continue the election made by the Company
pursuant to Code Section 754 as in effect on the Effective Date, including
making a new or a protective Section 754 election, to ensure that such
Section 754 election is and remains effective and that the Section 754 election
is not revoked without the consent of all Members, and to adjust the basis of
Property pursuant to Code Sections 734(b) and 743(b), or comparable provisions
of state, local or foreign law, in connection with Transfers of Interests and
Company distributions; (iii) to extend the statute of limitations for assessment
of tax deficiencies against the Members with respect to adjustments to the
Company’s federal, state, local or foreign tax returns; and (iv) acting at the
direction of the Board of Managers, and keeping the Board of Managers informed
as to all material developments with respect thereto, to represent the Company
and the Members before taxing authorities or courts of competent jurisdiction in
tax matters affecting the Company or the Members in their capacities as Members
(other than those matters described in Sections 10.1 and 10.2 that are
represented by the Tax Matters Member or the Partnership Representative, as
applicable), and to file any tax returns and execute any agreements or other
documents relating to or affecting such tax matters, including agreements or
other documents that bind the Members with respect to such tax matters or
otherwise affect the rights of the Company and the Members.

10.5        Tax Information. Necessary tax information shall be delivered to
each Member as soon as practicable after the end of each Fiscal Year of the
Company but not later than 5 months after the end of each Fiscal Year.

 

11.

TRANSFER OF INTERESTS

11.1        Transfer.

11.1.1        During the Lock Up Period, except for Transfers (a) pursuant to
Section 11.2 to a Permitted Transferee, (b) for a Permitted Financing Pledge or
(c) pursuant to Article 12, no Member shall Transfer all or any part of its
Units, or the economic or other rights that comprise such Member’s Interest,
unless such Transfer is first approved by a majority of the Managers who were
not appointed by the Member seeking approval for such Transfer, which approval
may be granted or withheld in the sole discretion of such Managers; provided,
that following the Lock Up Period Early Termination Date, this Section 11.1.1
shall not apply to the Minority Members.

11.1.2        A Minority Member may not Transfer all or any part of its Units,
or the economic or other rights that comprise such Member’s Interest, to any
Named Competitors, unless such Transfer is first approved by a majority of the
Managers who were not appointed by the Member seeking approval for such
Transfer, which approval may be granted or withheld in the sole discretion of
such Managers.

11.1.3        The Company shall maintain a record of the ownership of Units,
which shall be as set forth on Exhibit A and shall be amended from time to time
to reflect permitted Transfers of ownership of Units. Subject to restrictions on
the transferability of Units as set forth herein, Units shall be Transferred by
delivery to the Company of an instruction by the registered owner of a Unit
requesting registration of Transfer of such Units and the recording of such
Transfer in the records of the Company.

 

44



--------------------------------------------------------------------------------

11.2        Permitted Transferees. Subject to Sections 11.3 and 11.4, a Member
shall be entitled to Transfer all or any portion of such Member’s Units to a
direct or indirect Subsidiary of such Member; provided that (a) NBM and NBM
Ultimate Parent shall also be permitted to Transfer its Units to another
Subsidiary of NBM Ultimate Parent, and (b) Jefferies shall also be permitted to
Transfer its Units to another Subsidiary of Jefferies (each such Subsidiary is
referred to herein as a “Permitted Transferee”). In no event shall all or any
part of a Unit be Transferred to a minor or incompetent except in trust or
pursuant to the Uniform Gifts to Minors Act.

11.3        Transfer Requirements. No Person to whom any of a Member’s Units are
Transferred (including a Permitted Transferee) shall be admitted to the Company
as a Member (as limited under certain circumstances in accordance with
Section 11.8) unless the following conditions are satisfied or such conditions
are waived by the Board of Managers:

(a)        a duly executed written instrument of Transfer is provided to the
Board of Managers, specifying the Units being Transferred and setting forth the
intention of the Member effecting the Transfer that the transferee succeed to a
portion or all of such Member’s Units;

(b)        an opinion of responsible counsel (who may be counsel for the
Company), reasonably satisfactory in form and substance to the Board of Managers
to the effect that:

(i)        such Transfer would not violate the Securities Act or any state
securities or blue sky laws applicable to the Company or the Interest to be
Transferred;

(ii)        such Transfer would not cause the Company to be considered a
publicly traded partnership under Section 7704(b) of the Code; and

(iii)        such Transfer would not cause the Company to lose its status as a
partnership for federal income tax purposes; and

(c)        the transferee provides a statement, in form and substance reasonably
satisfactory to the Board of Managers, certifying that it has complied with its
withholding obligations under Section 1446(f) of the Code (including having
obtained an executed affidavit described in Section 1446(f)(2) of the Code from
the Member effecting the Transfer, if applicable);

(d)        the Member effecting the Transfer and the transferee, as applicable,
execute and deliver to the Board of Managers a joinder hereto, a special power
of attorney as provided in Section 18.3 and any other instruments reasonably
necessary to evidence acceptance by the transferee of this Agreement and such
transferee’s agreement to be bound by and comply with the provisions hereof; and

(e)        the Member effecting the Transfer or the transferee pays to the
Company a transfer fee in an amount sufficient to cover the reasonable expenses
incurred by the Company in connection with the admission of the transferee.

 

45



--------------------------------------------------------------------------------

11.4        Consent. Subject to Section 11.8, each Member hereby agrees that
upon satisfaction of the terms and conditions of this Article 11 with respect to
any proposed Transfer, the Person proposed to be such transferee may be admitted
as a Member.

11.5        Withdrawal of Member. If a Member Transfers all of its Units
pursuant to Section 11.1 and the transferee of such interest is admitted as a
Member pursuant to Section 11.3 (whether or not such Member’s status is limited
pursuant to Section 11.8), such transferee shall be admitted to the Company as a
Member effective on the effective date of the Transfer or such other date as may
be specified when the transferee is admitted and, immediately following such
admission, the transferor Member shall cease to be a Member of the Company. Upon
the transferor Member’s withdrawal from the Company, the withdrawing Member
shall not be entitled to any Distributions, or any other rights associated with
an Interest in the Company, from and after the date of such withdrawal or
Transfer.

11.6        Noncomplying Transfers Void. Any Transfer in contravention of this
Article 11 shall be void ab initio and of no force or effect, and shall not bind
nor be recognized by the Company.

11.7        Amendment of Exhibit A. In the event of the admission of any
transferee as a Member of the Company, the Board of Managers shall promptly
amend Exhibit A to reflect such Transfer or admission, as the case may be, and
it shall deliver promptly to each Member a copy of such amended Exhibit A.

11.8        Limited Interests. If the Interests with respect to Units held by a
Member have been limited as required by Section 3.5 and such Member shall wish
to Transfer, or shall have Transferred, Units in accordance with this
Article 11, the limitations imposed by Section 3.5 on such Interests shall be
removed only with the consent of the Board of Managers.

11.9        Permitted Financing Pledge. The Units owned by NBM or its Permitted
Transferee and all associated rights and powers may be pledged or assigned to
any lender or lenders (or an agent therefor) in a Permitted Financing Pledge as
collateral for the indebtedness, liabilities and obligations of NBM or such
Permitted Transferee to such lender or lenders, and any such pledged or assigned
Units and all associated rights and powers shall be subject to such lender’s or
lenders’ (or agent’s) rights under any collateral documentation governing or
pertaining to the Permitted Financing Pledge. The Permitted Financing Pledge
shall not, except as otherwise may result due to an exercise of rights and
remedies under such collateral documentation, cause NBM or its Permitted
Transferee to cease to be a Member or to have the power to exercise any rights
or powers of a Member and, except as provided in such collateral documentation,
such lender or lenders (and agent therefor) shall not have any liability solely
as a result of such Permitted Financing Pledge. Without limiting the generality
of the foregoing, the right of such lender or lenders (or an agent therefor) to
enforce and exercise their rights and remedies under such collateral
documentation is hereby acknowledged and, subject to compliance with the terms
and conditions of Section 11.3 of this Agreement, any such action taken in
accordance therewith shall be valid and effective for all purposes under this
Agreement, the Certificate (in each case, regardless of any restrictions or
procedures otherwise herein or therein contained) and applicable law (including
the Act), and any Transfer of the Units to or by such lender or lenders (or an
agent therefor) pursuant to any such collateral documentation in connection with
the exercise of any such lender’s or lenders’ or agent’s

 

46



--------------------------------------------------------------------------------

rights under the Permitted Financing Pledge shall be valid and effective for all
purposes, including, without limitation, under Sections 18-702 and 18-704 of the
Act, this Agreement, the Certificate and other applicable law, to transfer all
right, title and interest (including all rights, powers, liabilities and
obligations) of NBM or its Permitted Transferee to itself or themselves or its
or their owned and controlled designee or any other Person (each an “Assignee”)
in accordance with such collateral documentation, the terms and conditions of
Section 11.3 of this Agreement and applicable law, and such Assignee shall
(without further requirements or restrictions, including under any other section
of Articles 11, 12 and 13 hereof) be a Member of the Company with all rights,
powers, liabilities and obligations that NBM or its Permitted Transferee enjoyed
or was subject to prior to its exercise of its rights under the Permitted
Financing Pledge collateral documents (and, where applicable, as a “member”
under the Act); provided that all Transfers of such Units after the Transfer in
which the Assignee became a Member pursuant to the exercise of the Permitted
Financing Pledge collateral documents shall be subject to all of the terms and
conditions of this Agreement.

11.10        Member Bankruptcy Events. Any Member, or any assignee who becomes a
Member, shall not cease to be a Member upon the occurrence of any of the events
set forth in Section 18-304 of the Delaware Limited Liability Company Act (with
respect to such Member) and shall continue to be a Member until such time as
such Member’s Units are effectively Transferred.

 

12.

RIGHT OF FIRST OFFER; TAG-ALONG RIGHTS; LIQUIDITY OPTION

12.1        Right of First Offer.

12.1.1        Following the Lock Up Period, if any Member (for purposes of this
Section 12.1, the “Selling Member”), wishes to Transfer all or any portion of
its Units, whether on its own initiative or in response to a bona fide offer
from any Person, such Selling Member shall give written notice (the “Notice of
Sale”) to NBM (if NBM is not the Selling Member) and Jefferies (if Jefferies is
not the Selling Member), with a copy in each case to the other Members, of the
Units subject to such proposed Transfer (the “Offered Units”).

12.1.2        NBM or Jefferies shall have 20 Business Days to evaluate the
Offered Units and to make an irrevocable written offer to the Selling Member to
purchase all and not less than all of the Offered Units at a specified price.
The Selling Member may elect to accept any offer made by NBM or Jefferies, to
reject any offer made by either of them; provided that it may not sell to NBM or
Jefferies if the offer of the other is for better terms, or the Selling Member
may seek a third party offer.

12.1.3        If the Selling Member seeks a third party offer, it shall have 120
days from the time of the delivery of the Notice of Sale to enter into a
definitive binding agreement, subject only to required regulatory approvals,
with a third party buyer for the Offered Units. The Selling Member may only sell
the Offered Units to a third party for a price greater than the higher price
offered by NBM or Jefferies (as applicable), and under terms and conditions
(payment conditions, representations, warranties, indemnities and

 

47



--------------------------------------------------------------------------------

holdback/ escrow) not more beneficial to such third party than those terms and
conditions offered to NBM or Jefferies (as applicable).

12.1.4        If the Selling Member does not enter into a definitive agreement
to sell the Offered Units prior to the expiration of such 120 day period, or
changes the amount of Offered Units it intends to sell, it must again comply
with the notice and offer requirements of this Section 12.1 prior to offering
the Offered Units to any third party.

12.2        Rights of First Refusal.

12.2.1        In the event that the Right of First Offer set forth in
Section 12.1 is not exercised, and (a) any Minority Member wishes to Transfer
all or any portion of its Units to a Similar Competitor, or (b) NBM wishes to
Transfer all or any portion of its Units to an Insufficient Rated Party (in the
case of each of the foregoing clauses (a) and (b)), whether on its own
initiative or in response to a bona fide offer from any Person, to any Person,
(for purposes of this Section 12.2, such Transferring Member being the “Selling
Member”), the Selling Member, in addition to complying with Section 12.1, shall
give written notice (the “ROFR Notice of Sale”) to NBM (if NBM is not the
Selling Member) and/or Jefferies (if Jefferies is not the Selling Member), with
a copy in each case to the other Members, of the price and other terms and
conditions of such sale for the Units (the “ROFR Offered Units”) to a third
party, and the name and address of the proposed transferee (if applicable). The
receipt of the ROFR Notice of Sale by NBM or Jefferies, as applicable (the “ROFR
Offerees”), shall constitute an offer by the Selling Member to sell the Offered
Units to the ROFR Offerees. Such offer, unless revoked by written notice given
by the Selling Member to the ROFR Offerees prior to acceptance by ROFR Offerees
shall remain outstanding for a period of 20 Business Days after receipt of the
ROFR Notice of Sale by ROFR Offerees (the “ROFR Offer Period”). The ROFR Offeree
may accept such offer as to all of the ROFR Offered Units by giving written
notice to the Selling Member (with a copy to the other Members) (a “ROFR Notice
of Purchase”) of its intention to purchase such Offered Units at the same price
and on the same terms specified in the ROFR Notice of Sale. If the Selling
Member is Jefferies or a Permitted Transferee of Jefferies, the proposed
transferee is a Similar Competitor and NBM does not exercise its right of first
refusal under this Section 12.2.1, the transferee will not assume Jefferies’s
right to approve any of the matters set out on Exhibit B pursuant to
Section 7.4.2.

12.2.2        Closing. If the ROFR Offeree gives a ROFR Notice of Purchase for
the ROFR Offered Units pursuant to this Section 12.2, the closing of the
purchase by ROFR Offeree of the ROFR Offered Units shall take place as soon as
reasonably practicable and in no event later than 60 days after the date of such
ROFR Notice of Purchase or such longer period of time as may be required to
obtain final regulatory approval, which the ROFR Offeree and the Selling Member
agree to use their respective commercially reasonable efforts to obtain, at the
principal office of the Company, or at such other time and location as the
parties to such purchase may mutually determine at the same price and on terms
identical in all material respects to the terms as specified in the ROFR Notice
of Sale.

 

 

48



--------------------------------------------------------------------------------

12.2.3        Transfer. If, at the close of the ROFR Offer Period, the ROFR
Offeree has not given a ROFR Notice of Purchase for all of the Offered Units, or
if payment therefor has not been made within 60 days (or such longer period of
time as authorized under Section 12.2.2) after receipt of the ROFR Notice of
Purchase (or such longer period as authorized under Section 12.2.2) from the
ROFR Offeree, the Selling Member shall have 90 days (the conclusion of such
period, the “ROFR Final Transfer Date”) in which to Transfer the ROFR Offered
Units to the purchaser specified in the ROFR Notice of Sale, if one was
specified, at a price not less than 100% of the price specified in the ROFR
Notice of Sale and on terms and conditions not materially more favorable to the
transferee than the terms and conditions specified in the ROFR Notice of Sale.
If the Selling Member is NBM or a Permitted Transferee of NBM, and the purchaser
specified in the ROFR Notice of Sale is rated BB or above by S&P or Ba2 by
Moody’s, then the Guarantees shall terminate with respect to such Units being
sold and be of no further force or effect with respect to such Units being sold
following completion of such sale.

12.2.4        New Notice of Sale Required if Reduction in Price. If (a) after
the close of the ROFR Offer Period and prior to the consummation of the Transfer
permitted by Section 12.2.3, the Selling Member wishes to Transfer the ROFR
Offered Units at a price that is lower than 100% of the price stated in the ROFR
Notice of Sale or on terms and conditions materially more favorable to the
transferee than the price and other terms and conditions contained in the ROFR
Notice of Sale or the identity of the proposed transferee shall change, or
(b) the Selling Member shall not have completed the proposed Transfer on or
before the ROFR Final Transfer Date, then the ROFR Notice of Sale shall be null
and void, and the Selling Member shall be required to separately comply with the
provisions of this Section 12.2 (including re-offering the ROFR Offered Units to
ROFR Offeree on such new terms and conditions, if applicable.)

12.2.5    Remain Subject. Units transferred pursuant to this Section 12.2 shall
remain subject to the terms of this Agreement (including this Section 12.2), and
such Transfers shall be subject to Section 11.3.

12.2.6    Right to Delegate. ROFR Offeree shall have the right to delegate all
or part of its rights and obligations pursuant to this Section 12.1 to any
Permitted Transferee or to the Company; provided, however, that in the event
that after any such delegation from ROFR Offeree to such Permitted Transferee or
the Company, such Permitted Transferee or the Company fails to perform its
obligations hereunder in accordance with the provisions of this Section 12.1,
ROFR Offeree shall be responsible to perform and complete such Permitted
Transferee’s or the Company’s obligations contained in this Section 12.2.

12.3    Tag-Along Rights.

12.3.1    Tag-Along Right. In the event of a Transfer by NBM (or its Permitted
Transferees) (a “Tag-Along Sale”) to a Person other than a Permitted Transferee
(for purposes of this Section 12.3, the “Proposed Transferee”), each Member
other than the Member initiating such Tag-Along Sale (such Member for the
purposes of this Section 12.3, the “Initiating Seller”) shall have the right
(the “Tag-Along Right”, and each Member electing to exercise its Tag-Along
Right, a “Selling Member”) to include in the

 

49



--------------------------------------------------------------------------------

Tag-Along Sale a number of Units equal to such Selling Member’s Sale Percentage
multiplied by the total number of Units proposed to be Transferred by the
Initiating Seller as set forth in the Notice of Proposed Sale. Any Units
purchased from a Selling Member pursuant to this Section 12.3 shall be purchased
at the same price per Unit and for the same form of consideration, and shall be
purchased on the same terms and conditions, as the Units being transferred by
the Initiating Seller.

12.3.2        Notice of Proposed Sale. The Initiating Seller shall, not less
than 30 days prior to a proposed Tag-Along Sale to which Section 12.3.1 is
applicable, give written notice to each other Member of such proposed Tag-Along
Sale. Such notice (the “Notice of Proposed Sale”) shall set forth: (a) the
number of Units proposed to be Transferred, (b) the name and address of the
Proposed Transferee, (c) the maximum and minimum per Unit purchase price or, if
not in cash, proposed consideration and the other principal terms and conditions
of the proposed Tag-Along Sale, (d) that the Proposed Transferee has been
informed of the Tag-Along Right provided for in Section 12.3.1 and has agreed to
purchase Units in accordance with the terms of this Section 12.3 and (e) that
the Initiating Seller has agreed to consummate the Tag-Along Sale, subject only
to any required regulatory approvals, this Section 12.3 and Article 11 of this
Agreement.

12.3.3        Exercise of Tag Along Right. The Tag-Along Right may be exercised
by a Selling Member by giving written notice to the Initiating Seller (the
“Tag-Along Notice”) within 15 days following such Selling Member’s receipt of
the Notice of Proposed Sale (the “Tag-Along Period”). Each Member who does not
deliver a Tag-Along Notice to the Initiating Seller within the Tag-Along Period
shall be deemed to have waived all of such Member’s rights under this
Section 12.3 with respect to inclusion of such Member’s Units in such proposed
Tag-Along Sale, and the Initiating Seller, subject to the participation of the
Selling Members, if any, shall have the right, for a 180- day period after the
expiration of the Tag-Along Period (or for such longer period of time as may be
required to obtain any final regulatory approvals, which the Initiating Seller
agrees to use its commercially reasonable efforts to obtain) to Transfer the
Units specified in the Notice of Proposed Sale to the Proposed Transferee at a
per Unit purchase price no greater than the maximum (and no less than the
minimum) per Unit purchase price set forth in the Notice of Proposed Sale and on
other principal terms that are not materially more favorable to the Initiating
Seller and the Selling Members than those set forth in the Notice of Proposed
Sale.

12.3.4        Irrevocable Offer. The offer of each Selling Member contained in
such Selling Member’s Tag-Along Notice shall be irrevocable, and, to the extent
such offer is accepted, such Selling Member shall be bound and obligated to
Transfer in the proposed Tag-Along Sale on the same terms and conditions, as the
Initiating Seller, up to such amount of Units as such Selling Member shall have
specified in such Selling Members Tag-Along Notice; provided, however, that
(a) if the principal terms of the proposed sale change with the result that the
per Unit purchase price shall be less than the minimum per Unit purchase price
set forth in the Notice of Proposed Sale to Members or the other principal terms
shall be materially less favorable to the Initiating Seller and the Selling
Members than those set forth in the Notice of Proposed Sale to Members, each
Selling Member shall be permitted to withdraw the offer contained in such
Selling Members Tag-

 

50



--------------------------------------------------------------------------------

Along Notice and shall be released from such Selling Member’s obligations
thereunder, and (b) if at the end of the 180th day following the date of the
effectiveness of the Notice of Proposed Sale (or for such longer period of time
as may be required to obtain any final regulatory approvals, which the
Initiating Seller agrees to use its commercially reasonable efforts to obtain)
the Initiating Seller has not completed the proposed Tag-Along Sale, each
Selling Member shall be released from the obligations under such Member’s
respective Tag-Along Notice, any related Notice of Proposed Sale shall be null
and void, and it shall be necessary for separate such notice to be furnished,
and the terms and provisions of this Section 12.3 separately complied with, in
order to consummate such Tag-Along Sale pursuant to this Section 12.3.

12.3.5        Additional Compliance. If, prior to consummation, the terms of the
proposed Tag-Along Sale shall change with the result that the per Unit purchase
price shall be greater than the maximum per Unit purchase price set forth in any
Notice of Proposed Sale or the other principal terms shall be materially more
favorable to the Initiating Seller and the Selling Members than those set forth
in such Notice of Proposed Sale, then, unless all Members have exercised their
Tag-Along Rights, such Notice of Proposed Sale shall be null and void, and it
shall be necessary for a separate such Notice of Proposed Sale to be furnished,
and the terms and provisions of this Section 12.3 separately complied with, in
order to consummate such proposed Tag-Along Sale pursuant to this Section 12.3.

12.4        Miscellaneous. The following provisions shall be applied to any
Transfer to which Section 12.1, 12.2 or 12.3 applies:

12.4.1        Consideration. In the event the consideration to be paid in
exchange for the Units in the proposed sale pursuant to Section 12.1, 12.2
or 12.3 includes any securities and the receipt thereof by any Selling Member
would require under applicable law (a) the registration or qualification of such
securities or of any Person as a broker or dealer or agent with respect to such
securities or (b) the provision to any Selling Member of any information other
than such information as a prudent issuer would generally furnish in an offering
made solely to Accredited Investors, the Initiating Seller shall be obligated
only to use its commercially reasonable efforts to cause such requirements to be
complied with to the extent necessary to permit such Selling Member to receive
such securities, it being understood and agreed that the Initiating Seller shall
not be under any obligation to effect a registration of such securities under
the Securities Act or similar statutes. Notwithstanding any provisions of this
Section 12.4, if use of commercially reasonable efforts by the Initiating Seller
shall not have resulted in such requirements being complied with to the extent
necessary to permit such Selling Member to receive such securities, or if
regulatory restrictions prevent a Selling Member from holding such securities
and the Initiating Seller, after using commercially reasonable efforts, is
unable to structure the transaction in a way that meets such regulatory
requirements, the Initiating Seller shall cause to be paid to such Selling
Member in lieu thereof, against surrender of the Interest which would have
otherwise been sold by such Selling Member to the Proposed Transferee in the
sale, an amount in cash equal to the fair market value (as determined by the
Board of Managers in good faith) of the securities which such Selling Member
would otherwise receive as of the date of the issuance of such securities in
exchange for Members’ Units. The obligation of the Initiating Seller to use
commercially reasonable efforts to cause such

 

51



--------------------------------------------------------------------------------

requirements to have been complied with to the extent necessary to permit a
Selling Member to receive such securities shall be conditioned on such Selling
Member executing such documents and instruments, and taking such other actions
(including without limitation, if required by the Initiating Seller, agreeing to
be represented during the course of such transaction by a “purchaser
representative” (as defined in Regulation D) in connection with evaluating the
merits and risks of the prospective investment and acknowledging that such
Selling Member was so represented), as the Initiating Seller shall reasonably
request in order to permit such requirements to be complied with. Unless the
Selling Member in question shall have taken all actions reasonably requested by
the Initiating Seller in order to comply with the requirements under Regulation
D, such Selling Member shall not have the right to require the payment of cash
in lieu of securities under this Section 12.4.1.

12.4.2        Cooperation. Each Selling Member in a sale pursuant to
Section 12.1, 12.2, or 12.3, as the case may be, whether in its capacity as such
or as a Member, member of the Board of Managers, officer or agent of the
Company, or otherwise, shall to the fullest extent permitted by law take or
cause to be taken all such actions as may be reasonably requested in order
expeditiously to consummate each sale pursuant to Section 12.1, 12.2 or 12.3
hereof and any related transactions, including, without limitation, executing,
acknowledging and delivering consents, assignments, waivers and other documents
or instruments; furnishing information and copies of documents; filing
applications, reports, returns, filings and other documents or instruments with
governmental authorities; and otherwise cooperating with the Initiating Seller
and the Proposed Transferee; provided, however, that the Selling Members shall
be obligated to become liable (severally and not jointly) in respect of any
representations, warranties, covenants, indemnities or otherwise to the Proposed
Transferee solely to the extent provided in the immediately following sentence,
and not to any non-compete or non-solicit or strategic covenant. Without
limiting the generality of the foregoing, each Selling Member agrees to execute
and deliver such agreements as may be reasonably specified by the Initiating
Seller to which the Initiating Seller will also be party, including, without
limitation, agreements to (a) make individual representations as to the title to
its Interest and the power, authority and legal right to transfer such Interest
to the extent such agreements are also made by the Initiating Seller and (b) be
liable in respect of any purchase price escrow or adjustment provisions or
reduction in purchase price as may apply to Members generally resulting from
representations, warranties, covenants and indemnities in respect of the Company
to the extent that the Initiating Seller is also liable; provided, however,
that, (i) except with respect to individual representations, warranties,
covenants, indemnities and other agreements of holders of Units, the aggregate
amount of such liability shall not exceed the lesser of (a) such Selling
Member’s pro rata portion of any such liability, in accordance with such Selling
Member’s portion of the total value of Interests included in the sale or (b) the
proceeds to such Selling Member as a result of such sale and (ii) with respect
to individual representations, warranties, covenants, indemnities and other
agreements of holders of Interests, the aggregate amount of such liability shall
not exceed the proceeds to such Selling Member as a result of such sale.

12.4.3        Closing. The closing of a sale pursuant to Section 12.1, 12.2
or 12.3 shall take place at such time and place as the Initiating Seller shall
specify by reasonable

 

52



--------------------------------------------------------------------------------

advance notice to each Selling Member. It is understood and agreed that the
Initiating Seller shall not have any liability to any other Member arising from,
relating to or in connection with any proposed transaction which has been the
subject of a Tag-Along Notice, whether or not such proposed transaction is
consummated, other than liability for breach of the applicable provisions of
this Agreement.

12.4.4        Remain Subject. Units transferred pursuant to Sections 12.1, 12.2
or 12.3 shall remain subject to the provisions of this Agreement.

12.5        Liquidity Options.

12.5.1        Put.

(a)        Put Notice. Each Minority Member (including for the purposes of this
Section 12.5, their respective Permitted Transferees that have become Members)
may, by giving written notice (the “Put Notice”) to NBM at any time during a Put
Election Period, elect to sell to NBM up to the (x) Put Fraction multiplied by
(y) Put Base Amount of such Member (each such Member delivering a Put Notice,
for purposes of this Section 12.5, a “Putting Member”, and the number of Units
specified in a Put Notice shall be the “Put Units”). All Put Units referred to
in a Put Notice shall be valued at Fair Value as determined pursuant to
Section 12.5.3. Putting Members with respect to a particular Put Date are
referred to herein as the “Put Member(s)”. By delivering a Put Notice, the
Putting Member is, subject to Section 12.5.3(e), irrevocably committing to sell
to NBM (or the Company, as provided in Section 12.4.2 below) the Put Units
specified in the Put Notice. Each Member hereby agrees to be bound by the terms
of any Put Notice delivered in accordance with this Agreement.

(b)        Put Period.

(i)        Each Putting Member (together with its respective Permitted
Transferees that have become Members) shall be eligible to deliver a Put Notice
in accordance with Section 12.5.1(a) (A) during the period commencing on
January 1, 2023, and ending on January 31, 2023, and thereafter, annually during
each January thereafter (the “Annual Trigger”) and (B) to the extent NBM remains
a Member, if a NBM Change of Control occurs, within 60 days of the NBM Change of
Control (the “COC Trigger”); provided, however, that upon delivery of notice to
the Minority Members that a lender or the agent holding a Permitted Financing
Pledge intend to exercise remedies thereunder that will result in an NBM Change
of Control (such notice being an “Enforcement Notice”), each Putting Member
(together with its respective Permitted Transferees that have become Members)
shall instead be required to deliver a Put Notice in accordance with
Section 12.5.1(a) within ten Business Days after the date of the Enforcement
Notice and any failure to deliver such Put Notice within such ten Business Day
period shall be deemed a waiver of the put rights of the Putting Members and
their Permitted Transferees pursuant to this Section 12.5.1(b)(i)(B) (it being
acknowledged that nothing in this Section shall require any holder of a
Permitted Financing Pledge to deliver any Enforcement Notice). Notwithstanding
anything to the contrary herein,

 

53



--------------------------------------------------------------------------------

(1) no Putting Member may provide a Put Notice pursuant to this Section 12.5.1
with respect to less than 20% of such Putting Member’s Put Base Amount, and
(2) if NBM or its Permitted Transferee has notified the Putting Members and
their respective Permitted Transferees that such Person has, in good faith,
taken steps to sell the Company, the applicable Put Election Period shall be
tolled for a period not to exceed 120 days to permit such Person to implement
such sale.

(ii)        With respect to USPB, USPB shall also have the right to deliver a
Put Notice to NBM at any time during the period commencing on the date on which
USPB is no longer obligated to deliver cattle to the Company pursuant to the
Cattle Purchase and Sale Agreement (the “Cattle Agreement Trigger”) and ending
180 days thereafter. With respect to New Kleinco, New Kleinco shall also have
the right to deliver a Put Notice to NBM at any time during the period
commencing on the date on which Klein is no longer employed by the Company (the
“Klein Separation Trigger”) and ending 180 days thereafter. Any Trigger is
individually referred to herein as a “Put Date” and are collectively referred to
here as the “Put Dates.” The applicable period beginning on each Put Date shall
be referred to as a “Put Election Period”; provided that if NBM or its Permitted
Transferee has notified USPB, NBPCo and New Kleinco and their respective
Permitted Transferees that such Person has, in good faith, taken steps to sell
the Company, the applicable Put Election Period shall be tolled for a period not
to exceed 120 days to permit such Person to implement such sale.

12.5.2        Call.

(a)        Call Notice. NBM (including, for the purposes of this Section 12.5,
its Permitted Transferees that have become Members) may, upon the occurrence of
a Klein Separation Trigger or the Cattle Agreement Trigger, by giving written
notice (the “Call Notice”) to each of USPB or New Kleinco, as applicable,
(including for purposes of this Section 12.5, their respective Permitted
Transferees that have become Members) following the occurrence of either such
Trigger, elect to purchase from New Kleinco or USPB, respectively, all or any
portion of the Units held by New Kleinco or USPB, respectively, specified in the
Call Notice (each such Member to which NBM delivers a Call Notice, for purposes
of this Section 12.5, a “Call Member”, and the Units identified in a Call Notice
with respect to a particular Member shall be referred to as “Call Units”). All
Call Units referred to in a Call Notice shall be valued at Fair Value as
determined pursuant to Section 12.5.3. By delivering a Call Notice, NBM is
irrevocably committing to purchase the Call Units from the Call Member. Each
Member hereby agrees to be bound by the terms of any Call Notice delivered in
accordance with this Agreement.

(b)        Call Period. NBM shall be eligible to deliver a Call Notice in
accordance with Section 12.5.2(a) with respect to all or any portion of the
Units held by such Member (i) in the case of USPB, at any time (A) during the
period commencing on the date of the Cattle Agreement Trigger and ending 180
days thereafter and (B) during the period commencing on the date USPB owns less
than 20% of USPB’s Aggregate Units and ending 180 days thereafter, and (ii) in
the case of New Kleinco, at any time during the period commencing on the date of
the Klein Separation Trigger and ending 180 days thereafter.

 

54



--------------------------------------------------------------------------------

The beginning dates of such periods are individually referred to herein as a
“Call Date” and are collectively referred to here as the “Call Dates.” The
180-day periods beginning on the Call Dates shall be referred to as a “Call
Election Period”; provided that if NBM or its Permitted Transferee has notified
USPB and New Kleinco and their respective Permitted Transferees that such Person
has, in good faith, taken steps to sell the Company, the applicable Call
Election Period shall be tolled for a period not to exceed 120 days to permit
NBM to implement such sale.

12.5.3        Determination of Fair Value; Appraisal.

(a)        The Fair Value of the Put/Call Units shall be as of the applicable
Put/Call Date, which shall be determined by agreement between NBM, on the one
hand, and the Put/Call Member(s) on the other hand, if such agreement can be
reached within ten Business Days after the delivery of the Put Notice or Call
Notice, as the case may be.

(b)        If NBM and the Put/Call Member(s) are unable to agree on the Fair
Value of the Put/Call Units as of the applicable Put/Call Date within such
period, NBM and Jefferies or, if (i) USPB is a Putting Member or a Call Member
and (ii) Jefferies is not a Putting Member, USPB will each designate an
investment bank from the list of advisors identified in the letter agreement,
dated as of June 5, 2018, among NBM and the Minority Members (each, a
“Valuator”) to determine their estimate of the Fair Value of the Put/Call Units
as of the applicable Put/Call Date, such estimate of Fair Value to be delivered
by each Valuator no later than 30 Business Days after such Valuator’s
engagement.

(i)        If the higher of the estimated Fair Values as determined by the
Valuators is equal to or less than 110% of the lower of the estimated Fair
Values as determined by the Valuators, then the Fair Value shall be finally
determined to be equal to (i) (x) the higher estimate plus (y) the lower
estimate divided by (ii) two.

(ii)        If the higher of the estimated Fair Values as determined by the
Valuators is greater than 110% of the lower of the estimated Fair Values as
determined by the Valuators, then Jefferies shall select a third advisor from a
list of five advisors (excluding the Valuators) to be selected by NBM from the
list of advisors identified in the letter agreement, dated as of June 5, 2018,
among NBM and the Minority Members (the “Resolving Firm”).

(iii)        The Resolving Firm shall determine its estimate of the Fair Value
of the Put/Call Units as of the applicable Put/Call Date, such estimate of Fair
Value to be delivered by the Resolving Firm each advisor no later than 30
Business Days after such Resolving Firm’s engagement.

(iv)        If the Resolving Firm’s estimate of Fair Value is equal to or
between the estimate of Fair Values made by the initial two Valuators, then the
Resolving Firm’s estimate of the Fair Value shall be the finally determined Fair
Value.

(v)        If the Resolving Firm’s estimate of Fair Value is not between the
estimate of Fair Values made by the initial two Valuators, then the finally
determined Fair Value shall be equal to (1) (x) the Resolving Firm’s estimate of

 

55



--------------------------------------------------------------------------------

Fair Value plus (y) the estimate of Fair Value by the initial Valuator who was
closest to the estimate of Fair Value by the Resolving Firm divided by two.

(c)        The determination of estimated Fair Value by the Valuators and/or
Resolving Firm shall be final and binding on all parties. In making their
determination, each of the Valuators and the Resolving Firm shall rely solely on
written submissions made by NBM and any Put/Call Member(s). The “Fair Value”
with respect to a Unit shall be the fair market value of a Unit, determined on
the basis of the aggregate equity value of the Company, valuing such Unit as a
proportionate interest in a going concern, but without discount for
marketability, lack of liquidity, minority status or otherwise. The Fair Value
shall not take into account the value of the Company or NBM’s Interests, in each
case, reflected on NBM’s books and records or financial statements, nor shall it
take into account any synergies resulting from exercise of a Put.

(d)        NBM shall pay the cost of the Valuator it appoints, and
(i) Jefferies, if Jefferies is a Put Member, or (ii) USPB, if USPB designates a
Valuator pursuant to Section 12.5.3(b), as applicable, shall pay for the other
Valuator (provided that if (A) (1) Jefferies shall not be a Put Member or
(2) the Fair Value is being calculated with respect to the Call Units, and
(B) USPB is not designating a Valuator pursuant to Section 12.5.3(b), then the
Company shall pay for the second Valuator). The Resolving Firm, if needed, shall
be paid by the Company.

(e)        Notwithstanding anything to the contrary herein, once the Fair Value
has been determined pursuant to this Section 12.5, if the applicable Minority
Member is not satisfied with the Fair Value, such Minority Member may determine
not to proceed with the exercise of its put option; provided that if Jefferies
did not submit a notice of exercise with respect to the put option, the Minority
Members that determine not to proceed with the exercise of the put option shall
reimburse the Company for their pro rata portion of the fees and expenses of the
Valuator selected by Jefferies.

12.5.4        Sale Notice. Following the establishment of the Fair Value of the
Put/Call Units, as of the applicable Put/Call Date, the Put/Call Member(s) shall
sell, and NBM shall purchase, all of the Put/Call Units for the Fair Value of
the Put/Call Units, without interest, on a date mutually agreed by NBM and the
applicable Put/Call Members (the “Pay Date”) that is no later than 180 days
following the date that the Put Notice or Call Notice, as the case may be, was
received by the applicable Party,

12.5.5        Default by NBM. In the event that NBM (or its Permitted
Transferee) does not fulfill its obligations with respect to a Put Notice by a
Minority Member, (a) the payment owed by NBM to the applicable Minority Member
shall accrue interest at a rate of 12% per annum from the six-month anniversary
of the date on which NBM receives the Put Notice until paid in full,
(b) beginning on the 12-month anniversary of the date on which NBM receives the
Put Notice, the putting Minority Members will be entitled to receive all
distributions from the Company that would have otherwise been distributed to
NBM; provided that (i) if more than one Minority Member has delivered a Put
Notice, each such Minority Member will be entitled to receive its pro rata share
of such distributions based on the amount of Units it is putting in relation to
the total amount of Units being put

 

56



--------------------------------------------------------------------------------

by all of the putting Members, and (ii) any such distributions received by a
Minority Member will reduce the amount owed by NBM to such Minority Member in
connection with the Put Notice on a dollar-for-dollar basis, (c) beginning on
the 12-month anniversary of the date on which NBM receives the Put Notice,
Jefferies will be entitled to initiate a sale process (including dual sale
processes with respect to both (x) and (y) below) to (x) sell the Company or
(y) find a third party to purchase NBM’s Units; provided that in the event of a
sale process pursuant to this clause (c) (i) Jefferies will have a right of
first refusal with respect to any proposed transaction under the same terms and
conditions (including price, payment conditions, representations, warranties,
indemnities and holdback/escrow) offered by the proposed purchaser, (ii) NBM
will be obligated to accept the purchase price resulting from any such sale
process, which proceeds will be used to satisfy the outstanding amount owed by
NBM with respect to all previously exercised Put Options, including any interest
accrued with respect thereto (the “Outstanding Balance”), and (A) if the
proceeds from such sale process are in excess of the Outstanding Balance, NBM
will retain any such excess proceeds, and (B) if the proceeds from such sale
process are less than the Outstanding Balance, NBM will remain liable for any
such shortfall, (iii) NBM may terminate such sale process at any time by paying
the Outstanding Balance in full, (iv) during such sale process, NBM will retain
its management rights in the Company, but will, and will cause the Company to,
fully cooperate with Jefferies in support of such sale process and (v) if no
offers are received pursuant to such sale process, Jefferies will have the
option to either (A) release all claims for the Outstanding Balance in exchange
for receipt of NBM’s membership interests or (B) retain the right to pursue NBM
for the Outstanding Balance.

 

13.

DISSOLUTION OF COMPANY

13.1        Termination of Membership. No Member shall resign or withdraw from
the Company except that, subject to the restrictions set forth in Article 11,
any Member may Transfer its Interest in the Company to a transferee and a
transferee may become a Member in place of the Member assigning such Interest.

13.2        Events of Dissolution. The Company shall be dissolved upon the
happening of any of the following events: (a) the entry of a decree of judicial
dissolution under Section 18-802 of the Act, (b) the written determination of
the Members holding two-thirds of the outstanding Units or (c) the disposition
of all of the Company’s assets.

13.3        Liquidation. Upon dissolution of the Company for any reason, the
Company shall immediately commence to wind up its affairs. A reasonable period
of time shall be allowed for the orderly termination of the Company’s business,
discharge of its liabilities, and distribution or liquidation of the remaining
assets so as to enable the Company to minimize the normal losses attendant to
the liquidation process. After the payment of the debts and liabilities of the
Company and the establishment of reasonable reserves, any property or assets of
the Company, including proceeds from the liquidation thereof, remaining upon the
dissolution and liquidation of the Company shall be Distributed to the Members
in accordance with Section 5.2.2. A full accounting of the assets and
liabilities of the Company shall be taken and a statement thereof shall be
furnished to each Member promptly after the distribution of all of the assets of
the Company. Such accounting and statements shall be prepared under the
direction of the Board of Managers.

 

57



--------------------------------------------------------------------------------

13.4        No Action for Dissolution. The Members acknowledge that irreparable
damage would be done to the goodwill and reputation of the Company if any Member
should bring an action in court to dissolve the Company under circumstances
where dissolution is not required by Section 13.2. This Agreement has been drawn
carefully to provide fair treatment of all parties and equitable payment in
liquidation of the Interests of all Members. Accordingly, except where the Board
of Managers has failed to liquidate the Company as required by Section 13.3 and
except as specifically provided in Section 18 802 of the Act, each Member hereby
waives and renounces its right to initiate legal action to seek dissolution or
to seek the appointment of a receiver or trustee to liquidate the Company.

13.5        No Further Claim. Upon dissolution, each Member shall have recourse
solely to the assets of the Company for the return of such Member’s capital, and
if the Company’s property remaining after payment or discharge of the debts and
liabilities of the Company, including debts and liabilities owed to one or more
of the Members, is insufficient to return the aggregate Capital Contributions of
each Member, such Member shall have no recourse against the Company, the Board
of Managers or any other Member.

 

14.

INDEMNIFICATION

14.1        General. To the fullest extent permitted by law, the Company shall
indemnify, defend and hold harmless the Board of Managers and each Manager, each
Member, including the Tax Matters Member and Partnership Representative in such
Member’s capacities as such (as applicable), and the officers of the Company
(all indemnified persons being referred to as “Indemnified Persons” for purposes
of this Article 14), from any liability, loss or damage incurred by the
Indemnified Person by reason of any act performed or omitted to be performed by
the Indemnified Person in connection with the business of the Company, from
liabilities or obligations of the Company imposed on such Person by virtue of
such Person’s position with the Company, including reasonable attorneys’ fees
and costs and any amounts expended in the settlement of any such claims of
liability, loss or damage; provided, however, that if the liability, loss,
damage or claim arises out of any action or inaction of an Indemnified Person,
indemnification under this Section 14.1 shall be available only if (a) either
(i) the Indemnified Person, at the time of such action or inaction, determined
in good faith that its course of conduct was in, or not opposed to, the best
interests of the Company or (ii) in the case of inaction by the Indemnified
Person, the Indemnified Person did not intend its inaction to be harmful or
opposed to the best interests of the Company and (b) the action or inaction did
not constitute fraud or willful misconduct by the Indemnified Person; provided,
further, however, that indemnification under this Section 14.1 shall be
recoverable only from the assets of the Company, and not from any assets of the
Members. The Company shall pay or reimburse reasonable attorneys’ fees of an
Indemnified Person as incurred; provided that such Indemnified Person executes
an undertaking, with appropriate security if requested by the Board of Managers,
to repay the amount so paid or reimbursed in the event of a final non-appealable
determination by a court of competent jurisdiction that such Indemnified Person
is not entitled to indemnification under this Article 14. The Company may pay
for insurance covering liability of the Indemnified Persons for negligence in
operation of the Company’s affairs.

14.2        Exculpation. No Indemnified Person shall be liable, in damages or
otherwise, to the Company or to any Member for any loss that arises out of any
act performed or omitted to be

 

58



--------------------------------------------------------------------------------

performed by it, him or her pursuant to the authority granted by this Agreement
if (a) either (i) the Indemnified Person, at the time of such action or
inaction, determined in good faith that such Indemnified Person’s course of
conduct was in, or not opposed to, the best interests of the Company, or (ii) in
the case of inaction by the Indemnified Person, the Indemnified Person did not
intend such Indemnified Person’s inaction to be harmful or opposed to the best
interests of the Company and (b) the conduct of the Indemnified Person did not
constitute fraud or willful misconduct by such Indemnified Person.

14.3        Persons Entitled to Indemnity. Any Person who is within the
definition of Indemnified Person at the time of any action or inaction in
connection with the business of the Company shall be entitled to the benefits of
this Article 14 as an Indemnified Person with respect thereto, regardless of
whether such Person continues to be within the definition of Indemnified Person
at the time of such Indemnified Person’s claim for indemnification or
exculpation hereunder.

14.4        Procedure Agreements. The Company may enter into an agreement with
any of its officers, or the Managers, setting forth procedures consistent with
applicable law for implementing the indemnities provided in this Article 14.

14.5        Duties of Board of Managers. Without limiting applicability of any
other provision of this Agreement, including without limitation the other
provisions of this Article 14, which shall control notwithstanding anything to
the contrary in this Section 14.5, the following provisions shall be applicable
to the Board of Managers and the members thereof in their capacity as members of
the Board of Managers:

(a)        The Board of Managers and the Managers and the decisions of the Board
of Managers shall have the benefit of the business judgment rule to the same
extent as the Board of Managers, such members and such decisions would have the
benefit of such rule if the Board of Managers were a board of directors of a
Delaware corporation.

(b)        Except as set forth in Section 14.7.3, the Managers shall have the
same duties of care and loyalty as such Persons would have if such Persons were
directors of a Delaware corporation but in no event shall any Manager be liable
for any action or inaction for which exculpation is provided under Section 14.2.

14.6        Interested Transactions. To the fullest extent permitted by law, no
member of the Board of Managers shall be deemed to have breached his duty of
loyalty to the Company or the Members (and such member of the Board of Managers
shall not be liable to the Company or to the Members for breach of any duty of
loyalty or analogous duty) with respect to any action or inaction in connection
with or relating to any transaction that was approved in accordance with
Section 6.11.

14.7        Fiduciary and Other Duties.

14.7.1        An Indemnified Person acting under this Agreement shall not be
liable to the Company or to any other Indemnified Person for his, her or its
good faith reliance on the provisions of this Agreement. The provisions of this
Agreement, to the extent that they restrict the duties (including fiduciary
duties) and liabilities of an Indemnified Person

 

59



--------------------------------------------------------------------------------

otherwise existing at law or in equity, are agreed by the parties hereto to
replace such other duties and liabilities of such Indemnified Person.

14.7.2        Notwithstanding any other provision of this Agreement or otherwise
applicable law, whenever in this Agreement an Indemnified Person is permitted or
required to make a decision (a) in his, her or its discretion or under a grant
of similar authority, the Indemnified Person shall be entitled to consider only
such interests and factors as such Indemnified Person desires, including his,
her or its own interests, and shall, to the fullest extent permitted by
applicable law, have no duty or obligation to give any consideration to any
interest of or factors affecting the Company or any other Person, or (b) in his,
her or its good faith or under another express standard, the Indemnified Person
shall act under such express standard and shall not be subject to any other or
different standards.

14.7.3        Notwithstanding any other provision of this Agreement or otherwise
applicable law, other than corporate opportunities belonging to the Company,
which shall be only acquiring any interest in any cattle slaughtering facilities
in the United States (unless such corporate opportunity is waived by a vote of
the Board of Managers, which vote shall include a majority of the Managers not
appointed by Jefferies or NBM, as applicable), NBM and Jefferies (or any of
their Affiliates) may each engage in any other business activities whatsoever
and engage in or possess an interest in other business ventures of any nature or
description, independently or with others, similar or dissimilar to the business
conducted or proposed to be conducted by the Company or any of its Affiliates,
and none of the Company, any of its Affiliates or any other Member (including
such other Member’s Affiliates) shall have any rights in, with respect to, or to
be informed of such other business activities or ventures or the income or
profits derived therefrom. Other than corporate opportunities belonging to the
Company, which shall be only acquiring any interest in any cattle slaughtering
facilities in the United States (unless such corporate opportunity is waived by
a vote of the Board of Managers, which vote shall include a majority of the
Managers not appointed by Jefferies or NBM, as applicable), NBM or Jefferies (or
any of their Affiliates) shall not be obligated to present any business or
investment opportunity to the Company or its Affiliates even if such opportunity
is of a character that, if presented to the Company or such Affiliates, could be
taken by the Company or such Affiliates, and NBM or Jefferies (or any of their
Affiliates) shall have the right to take for its own account (individually or as
a partner, member, shareholder, fiduciary or otherwise) or to recommend to any
other Person any such particular business or investment opportunity.

 

15.

REPRESENTATIONS AND COVENANTS BY THE MEMBERS

Each Member hereby represents and warrants to, and agrees with, the Board of
Managers, the other Members and the Company as follows:

15.1        Investment Intent. Such Member is acquiring such Member’s Interest
with the intent of holding the same for investment for such Member’s own account
and without the intent or a view of participating directly or indirectly in any
distribution of such Interests within the meaning of the Securities Act or any
applicable state securities laws.

 

60



--------------------------------------------------------------------------------

15.2        Securities Regulation. Such Member acknowledges and agrees that such
Member’s Interest is being issued and sold in reliance on the exemption from
registration under the Securities Act and exemptions contained in applicable
state securities laws, and that such Member’s Interest cannot and will not be
sold or transferred except in a transaction that is exempt under the Securities
Act and applicable state securities laws or pursuant to an effective
registration statement under the Securities Act and applicable state securities
laws. Such Member understands that such Member has no contractual right for the
registration under the Securities Act of such Member’s Interest for public sale
and that, unless such Member’s Interest

is registered or an exemption from registration is available, such Member’s
Interests may be required to be held indefinitely.

15.3        Knowledge and Experience. Such Member has such knowledge and
experience in financial, tax and business matters as to enable such Member to
evaluate the merits and risks of such Member’s investment in the Company and to
make an informed investment decision with respect thereto.

15.4        Economic Risk. Such Member is able to bear the economic risk of such
Member’s investment in such Member’s Interest.

15.5        Binding Agreement. Such Member has all requisite power and authority
to enter into and perform this Agreement and this Agreement is and will remain
such Member’s valid and binding agreement, enforceable in accordance with its
terms (subject, as to the enforcement of remedies, to any applicable bankruptcy,
insolvency or other laws affecting the enforcement of creditors rights).

15.6        Tax Position. A Member will not take a position on such Member’s tax
returns, in any claim for refund or in any administrative or legal proceedings
that is inconsistent with this Agreement or with any information return filed by
the Company unless such Member provides prior written notice to the Company and
consults with and considers in good faith the suggestions of the Company with
respect to such position.

15.7        Information. Such Member has received all documents, books and
records pertaining to an investment in the Company requested by such Member.
Such Member has had a reasonable opportunity to ask questions of and receive
answers concerning the Company, and all such questions have been answered to
such Member’s satisfaction.

15.8        Licenses and Permits. Such Member will cooperate in providing such
information, in signing such documents and in taking any other action as may
reasonably be requested by the Company in connection with obtaining any foreign,
federal, state or local license or permit needed to operate its business or the
business of any entity in which the Company invests.

 

16.

COMPANY REPRESENTATIONS

In order to induce the Members to enter into this Agreement and to make the
Capital Contributions contemplated hereby, the Company hereby represents and
warrants to each Member as follows:

16.1        Duly Formed. All action of the Company necessary to authorize the
effectiveness of this Agreement has been taken. The Company has been duly formed
and is validly existing

 

61



--------------------------------------------------------------------------------

limited liability company under the Act, with all necessary power and authority
under the Act to issue the Interests issued to the Members hereunder.

16.2        Valid Issue. The Interests issued to the Members have been duly and
validly issued, and no liability for any additional Capital Contributions or for
any obligations of the Company will attach thereto.

 

  17.

AMENDMENTS TO AGREEMENT

17.1        Amendments. This Agreement may be modified or amended with the prior
written consent of the Board of Managers, subject to Sections 6.6 and 7.4.2.
Notwithstanding the foregoing provisions of this Section 17.1: (1) this
Section 17.1 may not be amended without the approval of each Member; and
(2) other provisions of this Agreement may not be amended without the approval
of each Member affected if the amendment (a) would reduce any such Member’s
Interests or would reduce the allocation to such Member of Net Profit or Net
Loss, or would reduce the Distributions of cash or property to such Member from
that which is provided or contemplated herein, unless such amendment treats all
Members ratably based on their Interests and such amendment is being executed to
reflect (i) any dilution in such Member’s Interest resulting from the issuance
of Units contemplated by Article 3 or (ii) the admission of a new Member
pursuant to Article 11; or (b) would increase such Person’s obligation to make
Capital Contributions or obligation with respect to other liabilities.
Sections 14.1, 14.2 and 14.3 of this Agreement may not be amended in a manner to
reduce or restrict the indemnification rights provided in Sections 14.1, 14.2
and 14.3 unless any Indemnified Person that is a Member has consented; provided,
however that such indemnification rights with respect to any officer or manager
of the Company may be so amended, on a prospective basis with respect to acts
occurring after the date of such amendment only, upon 30 days prior written
notice to such officer. All proposed amendments to this Agreement will be sent
to each Member within a reasonable period of time prior to being presented for
approval whether by the Board of Managers or the Members and also promptly after
the effectiveness thereof.

17.2        Corresponding Amendment of Certificate of Formation. The Board of
Managers shall cause to be prepared and filed any amendment to the Certificate
of Formation that may be required to be filed under the Act as a consequence of
any amendment to this Agreement.

17.3        Binding Effect. Any modification or amendment to this Agreement
pursuant to this Article 17 shall be binding on all Members.

 

18.

GENERAL

18.1        Successors; Delaware Law; Etc. This Agreement: (a) shall be binding
upon the executors, administrators, estates, heirs and legal successors and
permitted assigns of the Members, (b) shall be governed by and construed in
accordance with the laws of the State of Delaware, without regard to principles
of conflict of laws, and (c) may be executed in more than one counterpart
(including by electronic transmission or attachment to e-mail), all of which
together shall constitute one agreement. This Agreement constitutes the entire
agreement among the parties with respect to the formation of, and the terms and
conditions relating to the management, operation, business and affairs of, the
Company, and supersedes all prior oral and

 

62



--------------------------------------------------------------------------------

written, and all contemporaneous oral, understandings, negotiations and
agreements with respect to the subject matter hereof.

18.2        Notices, Etc. All notices and other communications required or
permitted hereunder shall be in writing and shall be deemed effectively given
upon personal delivery or receipt (which may be evidenced by a return receipt if
sent by registered mail or by signature if delivered by courier or delivery
service), addressed (a) if to any Member, at the address of such Member set
forth in the records of the Company or at such other address as such Member
shall have furnished to the Company in writing as the address to which notices
are to be sent hereunder and (b) if to the Company or to the Board of Managers
to it at: 12200 N. Ambassador Drive, Kansas City, MO 64163, with copies to
(i) Jefferies (which copy shall not constitute notice to Jefferies) at 520
Madison Avenue, New York, NY 10022, Attention: President and (ii) NBM Ultimate
Parent (which copy shall not constitute notice to NBM or NBM Ultimate Parent) at
Rua Queiroz Filho, 1.560 – Torre Sabiá, 3º andar - Vila Hamburguesa, CEP:
05319-000 - São Paulo – Brazil, Attention: Legal Vice-President.

18.3        Execution of Documents. From time to time after the Effective Date,
upon the request of the Board of Managers, each Member shall perform, or cause
to be performed, all such additional acts, and shall execute and deliver, or
cause to be executed and delivered, all such additional instruments and
documents, as may be required to effectuate the purposes of this Agreement. Each
Member, including each new and substituted Member, by the execution of this
Agreement or by agreeing in writing to be bound by this Agreement, irrevocably
constitutes and appoints the Board of Managers or any Person designated by the
Board of Managers to act on such Member’s behalf for purposes of this
Section 18.3 as such Member’s true and lawful attorney-in-fact with full power
and authority in such Member’s name and stead to execute, deliver, swear to,
file and record at the appropriate public offices such documents as may be
necessary or appropriate to carry out this Agreement, including:

(a)        all certificates and other instruments (specifically including
counterparts of this Agreement), and any amendment thereof, that the Board of
Managers deems appropriate to qualify or to continue the Company as a limited
liability company in any jurisdiction in which the Company may conduct business
or in which such qualification or continuation is, in the opinion of the Board
of Managers, necessary to protect the limited liability of the Members;

(b)        all amendments to this Agreement adopted in accordance with the terms
hereof and all instruments that the Board of Managers deems appropriate to
reflect a change or modification of the Company in accordance with the terms of
this Agreement; and

(c)        all conveyances and other instruments that the Board of Managers
deems appropriate to reflect the dissolution of the Company.

The appointment by each Manager or any Person designated by the Board of
Managers to act on its behalf for purposes of this Section 18.3 as such Member’s
attorney-in-fact shall be deemed to be a power coupled with an interest, in
recognition of the fact that each of the Members under this Agreement will be
relying upon the power of the Board of Managers to act as contemplated by this
Agreement in any filing and other action by him, her or it on behalf of the

 

63



--------------------------------------------------------------------------------

Company, and shall survive the bankruptcy, dissolution, death, adjudication of
incompetence or insanity of any Member giving such power and the transfer or
assignment of all or any part of such Member’s Interests; provided, however,
that in the event of a Transfer by a Member of all of its Interest, the power of
attorney given by the transferor shall survive such assignment only until such
time as the transferee shall have been admitted to the Company as a substituted
Member and all required documents and instruments shall have been duly executed,
filed, and recorded to effect such substitution.

18.4        Consent to Jurisdiction. Each of the parties agrees that all
actions, suits or proceedings arising out of or based upon this Agreement or the
subject matter hereof shall be brought and maintained exclusively in the federal
courts located in the State of Delaware. Each of the parties by execution hereof
(a) hereby irrevocably submits to the jurisdiction of the federal courts located
in the State of Delaware for the purpose of any action, suit or proceeding
arising out of or based upon this Agreement or the subject matter hereof and
(b) hereby waives to the extent not prohibited by applicable law, and agrees not
to assert, by way of motion, as a defense or otherwise, in any such action, suit
or proceeding, any claim that such party is not subject personally to the
jurisdiction of the above-named court, that he or it is immune from
extraterritorial injunctive relief or other injunctive relief, that such party’s
property is exempt or immune from attachment or execution, that any such action,
suit or proceeding may not be brought or maintained in one of the above-named
court should be dismissed on the grounds of forum non conveniens, should be
transferred to any court other than one of the above-named court, should be
stayed by virtue of the pendency of any other action, suit or proceeding in any
court other than one of the above-named court, or that this Agreement or the
subject matter hereof may not be enforced in or by any of the above-named court.
Each of the parties hereto hereby consents to service of process in any such
suit, action or proceeding in any manner permitted by the laws of the State of
Delaware, agrees that service of process by registered or certified mail, return
receipt requested, at the address specified in or pursuant to Section 18.2
hereof is reasonably calculated to give actual notice and waives and agrees not
to assert by way of motion, as a defense or otherwise, in any such action, suit
or proceeding any claim that service of process made in accordance with
Section 18.2 hereof does not constitute good and sufficient service of process.
The provisions of this Section 18.4 shall not restrict the ability of any party
to enforce in any court any judgment obtained in the federal courts located in
the State of Delaware.

18.5        Waiver of Jury Trial. TO THE EXTENT NOT PROHIBITED BY APPLICABLE LAW
THAT CANNOT BE WAIVED, THE COMPANY AND EACH MEMBER HEREBY WAIVES, AND COVENANTS
THAT SUCH PERSON WILL NOT ASSERT (WHETHER AS PLAINTIFF, DEFENDANT OR OTHERWISE),
ANY RIGHT TO TRIAL BY JURY IN ANY FORUM IN RESPECT OF ANY ISSUE, CLAIM, DEMAND,
ACTION OR CAUSE OF ACTION ARISING OUT OF OR BASED UPON THIS AGREEMENT OR THE
SUBJECT MATTER HEREOF, WHETHER NOW EXISTING OR HEREAFTER ARISING AND WHETHER
SOUNDING IN TORT OR CONTRACT OR OTHERWISE.

18.6        Specific Enforcement; Remedies; Waiver. Each party hereto
acknowledges and agrees that each party hereto will be irreparably damaged in
the event any of the provisions of this Agreement are not performed by the
parties in accordance with their specific terms or are otherwise breached.
Accordingly, it is agreed that each of the Company and each Member shall be
entitled to an injunction to prevent breaches of this Agreement, and to specific
enforcement of this

 

64



--------------------------------------------------------------------------------

Agreement and its terms and provisions in any action instituted to enforce the
provisions hereof. The rights and remedies provided by this Agreement are
cumulative, and the use of any one right or remedy by any party will not
preclude or waive such party’s right to use any or all other remedies. Said
rights and remedies are given in addition to any other rights the parties may
have by law, statute, ordinance or otherwise. Neither any failure nor any delay
by any party in exercising any right, power, or privilege under this Agreement
or any of the documents referred to in this Agreement will operate as a waiver
of such right, power, or privilege, and no single or partial exercise of any
such right, power, or privilege will preclude any other or further exercise of
such right, power, or privilege or the exercise of any other right, power, or
privilege. To the maximum extent permitted by applicable Laws, (a) no claim or
right arising out of this Agreement or any of the documents referred to in this
Agreement can be waived by a party, in whole or in part, unless made in a
writing signed by the party against whom such waiver is sought to be enforced;
(b) a waiver given by a party will only be applicable to the specific instance
for which it is given; and (c) no notice to or demand on a party will (i) waive
or otherwise affect any obligation of that party or (ii) affect the right of the
party giving such notice or demand to take further action without notice or
demand as provided in this Agreement or the documents referred to in this
Agreement.

18.7        Severability. If any provision of this Agreement is determined by a
court to be invalid or unenforceable, that determination shall not affect the
other provisions hereof, each of which shall be construed and enforced as if the
invalid or unenforceable portion were not contained herein. Such invalidity or
unenforceability shall not affect any valid and enforceable application thereof,
and each such provision shall be deemed to be effective, operative, made,
entered into or taken in the manner and to the full extent permitted by law.

18.8        Table of Contents, Headings. The table of contents and headings used
in this Agreement are used for administrative convenience only and do not
constitute substantive matter to be considered in construing this Agreement.

18.9        No Third Party Rights. Except for the provisions of Section 7.15,
the provisions of this Agreement are for the benefit of the Company, the Board
of Managers and the Members and no other Person, including creditors of the
Company, shall have any right or claim against the Company, the Board of
Managers or any Member by reason of this Agreement or any provision hereof or be
entitled to enforce any provision of this Agreement.

[REMAINDER OF THIS PAGE BLANK]

 

 

65



--------------------------------------------------------------------------------

THE PARTIES HAVE EXECUTED THIS AGREEMENT AS OF THE EFFECTIVE DATE.

JEFFERIES FINANCIAL GROUP INC.

(F/K/A LEUCADIA NATIONAL CORPORATION)

 

By: /s/ Michael J. Sharp

Name: Michael J. Sharp

Title: EVP, General Counsel

 

[Signature Page to Third Amended and Restated Limited Liability Company
Agreement of National Beef Packing Company, LLC]



--------------------------------------------------------------------------------

U.S. PREMIUM BEEF, LLC

By: /s/ Stanley Linville

Name: Stanley Linville

Title: CEO

 

[Signature Page to Third Amended and Restated Limited Liability Company
Agreement of National Beef Packing Company, LLC]



--------------------------------------------------------------------------------

NBPCO HOLDINGS, LLC

By: /s/ Rich Jochum

Name: Rich Jochum

Title: Manager, Beef Products, Inc., VP, General Counsel

 

[Signature Page to Third Amended and Restated Limited Liability Company
Agreement of National Beef Packing Company, LLC]



--------------------------------------------------------------------------------

TMK HOLDINGS, LLC

By: /s/ Timothy M. Klein

Name: Timothy M. Klein

Title: Manager

 

[Signature Page to Third Amended and Restated Limited Liability Company
Agreement of National Beef Packing Company, LLC]



--------------------------------------------------------------------------------

NBM US HOLDINGS, INC.

By: /s/ Jose Eduardo de Oliveira Miron

Name: Jose Eduardo de Oliveira Miron

Title: President

 

[Signature Page to Third Amended and Restated Limited Liability Company
Agreement of National Beef Packing Company, LLC]



--------------------------------------------------------------------------------

NATIONAL BEEF PACKING COMPANY, LLC

By: /s/ Simon P. McGee

Name: Simon P. McGee

Title: Chief Financial Officer

 

[Signature Page to Third Amended and Restated Limited Liability Company
Agreement of National Beef Packing Company, LLC]



--------------------------------------------------------------------------------

Exhibit A

MEMBERS OF THE COMPANY, CAPITAL CONTRIBUTIONS AND ISSUED UNITS AND PERCENTAGE
INTEREST

 

      Member      

 

           Units            Capital Contributions1    Percentage Interest

NBM

 

  

5,448.40

  

$129,266,974

  

51.0000%

Jefferies

 

  

3,330.09

  

$79,008,735

  

31.1715%

USPB

 

  

1,610.26

  

$38,204,474

  

15.0729%

NBPCo

 

  

224.71

  

$5,331,376

  

2.1034%

New Kleinco

 

  

69.68

  

$1,653,096

  

0.6522%

TOTAL

 

  

10,683.14

  

$253,464,655

  

100%

 

 

                                                     

1 Consistent with Section 3.1, the amount of Capital Contributions set forth
opposite each Member’s name reflects that Member’s pro rata share, by Percentage
Interest, of all Capital Contributions made by all Members to the Company
(including, with respect to any Member that purchased its Units from another
Member, the Capital Contributions that had been made by that other Member). Each
Member’s Capital Account shall be computed and adjusted pursuant to the terms of
the Agreement and may differ from the amount shown in this column.



--------------------------------------------------------------------------------

Exhibit B

ITEMS REQUIRING JEFFERIES/NBM APPROVAL

 

●   Approval of any capital expenditures in excess of $60 million in the
aggregate in any Fiscal Year;

 

●   Public offerings or material acquisitions, mergers, joint ventures or
similar transactions by the Company to the extent not included in the annual
Capex budget;

 

●   Sale, lease, license or other disposition of substantially all of the assets
of the Company;

 

●   Related party transactions by the Company that are (a) on an arm’s length
basis and would result in annual payments by or to the Company in excess of
$5,000,000 or (b) not on an arm’s length basis;

 

●   Fundamental changes in the scope of the Company’s business;

 

●   Amendments to the Company’s Certificate of Formation or Limited Liability
Company Agreement;

 

●   Issuance by the Company of equity securities or other convertible
securities;

 

●   Incurrence of debt by the Company in excess of the Company’s existing lines
of credit on the Effective Date;

 

●   Non-pro rata payment of dividends, Distributions and other payments by the
Company to any Member of the Company (including in consideration for the
redemption or repurchase of any Units);

 

●   Appointment or removal of the Company’s auditors (to the extent the
appointment is of an auditor that is not one of the following auditors:
Deloitte, PricewaterhouseCoopers, Ernst & Young, KPMG, BDO International and
Grant Thornton);

 

●   Any appointment or removal of the Company’s tax accountants;

 

●   Any reduction to the Company’s Tax Distribution rate to less than 54%;
provided that Jefferies must provide an economic justification in order to veto
such a reduction; provided, further, that maximizing cash distributions to
Members shall be a valid economic justification;

 

●   Any splits, Distributions, combinations, subdivisions, recapitalizations or
similar changes to the capitalization of the Company;

 

●   Any conversion of the Company from a limited liability company, any change
in the Company’s status as a partnership for U.S. federal income tax purposes;
and



--------------------------------------------------------------------------------

●   Any settlement or compromise of any tax audit, dispute or controversy or
proceeding relating to the Company with a taxing authority, and any tax election
that is inconsistent with past practice and not required by applicable law, that
would reasonably be expected to have a material, adverse and disproportionate
effect on Jefferies, versus NBM and the other Members.